JACKSON NATIONAL LIFE INSURANCE COMPANY JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK 1 Corporate Way Lansing, Michigan 48951 July 15, 2013 Dear Contract owner: Enclosed is a notice of a Special Meeting of Shareholders/Members of each of the following Funds: · JNL/M&G Global Leaders Fund (the “M&G Fund”), and · JNL/Mellon Capital DowSM Dividend Fund (the “Dow Dividend Fund” and, together with the M&G Fund, the “Acquired Funds”). The M&G Fund is a series of JNL Series Trust (the “Trust”), and the Dow Dividend Fund is a portfolio of JNL Variable Fund LLC (the “Fund LLC”).The Special Meeting of Shareholders/Members of the Acquired Funds is scheduled to be held at the offices of the Trust and the Fund LLC, 1 Corporate Way, Lansing, Michigan 48951, on August 27, 2013 at 9:00 a.m., Eastern time (the “Meeting”).At the Meeting, the shareholders and members of the Acquired Funds will be asked to approve the proposals described below. The Trust’s Board of Trustees and the Fund LLC’s Board of Managers (collectively, the “Board”) called the Meeting to request shareholder/member approval of the reorganization of each Acquired Fund into a corresponding series of the Trust (the “Acquiring Funds”) (each a “Reorganization” and together the “Reorganizations”) as set forth below: · the M&G Fund into the JNL/Franklin Templeton Global Growth Fund, a series of the Trust, and · the Dow Dividend Fund into the JNL/S&P Dividend Income & Growth Fund, a series of the Trust. The Board has approved these proposals. Each of the Acquired Funds and the Acquiring Funds is managed by Jackson National Asset Management, LLC (“JNAM”) and sub-advised by one or more investment sub-advisers.In each case, if the Reorganization is approved and implemented, each person that invests indirectly in an Acquired Fund will automatically become an investor indirectly in the corresponding Acquiring Fund. An owner of an annuity contract or certificate and/or life insurance policy that participates in the Acquired Funds through the investment divisions of separate accounts established by Jackson National Life Insurance Company or Jackson National Life Insurance Company of New York (each, an “Insurance Company”), is entitled to instruct the applicable Insurance Company how to vote the Acquired Fund shares related to the ownership interest in those accounts as of the close of business on July 12, 2013.The attached Notice of Special Meeting of Shareholders/Members and Combined Proxy Statement and Prospectus concerning the Meeting describe the matters to be considered at the Meeting. You are cordially invited to attend the Meeting.Since it is important that your vote be represented whether or not you are able to attend, you are urged to consider these matters and to exercise your voting instructions by completing, dating, signing, and returning the enclosed voting instruction card in the accompanying return envelope at your earliest convenience or by relaying your voting instructions via telephone or the Internet by following the enclosed instructions.Of course, we hope that you will be able to attend the Meeting, and if you wish, you may vote your shares in person, even though you may have already returned a voting instruction card or submitted your voting instructions via telephone or the Internet.Please respond promptly in order to save additional costs of proxy solicitation and in order to make sure you are represented. Very truly yours, Mark D. Nerud President and Chief Executive Officer JNL Series Trust JNL SERIES TRUST JNL/M&G Global Leaders Fund JNL VARIABLE FUND LLC JNL/Mellon Capital DowSM Dividend Fund 1 Corporate Way Lansing, Michigan 48951 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS/MEMBERS TO BE HELD ON AUGUST 27, 2013 To the Shareholders and Members: NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders/Members of each of the following Funds will be held on August 27, 2013, at 9:00 a.m., Eastern time, at the offices of the JNL Series Trust (the “Trust”) and the JNL Variable Fund LLC (the “Fund LLC”), located at 1 Corporate Way, Lansing, Michigan 48951 (the “Meeting”): · JNL/M&G Global Leaders Fund (the “M&G Fund”), a series of the Trust, and · JNL/Mellon Capital DowSM Dividend Fund (the “Dow Dividend Fund” and, together with the M&G Fund, the “Acquired Funds”), a portfolio of the Fund LLC. The Meeting will be held to act on the following proposals: 1. To approve the Plan of Reorganization, adopted by the Trust’s Board of Trustees, which provides for the reorganization of the M&G Fund into the JNL/Franklin Templeton Global Growth Fund, also a series of the Trust. 2. To approve the Plan of Reorganization, adopted by the Trust’s Board of Trustees and the Fund LLC’s Board of Managers (collectively, the “Board”), which provides for the reorganization of the Dow Dividend Fund into the JNL/S&P Dividend Income & Growth Fund, a series of the Trust. 3. To transact other business that may properly come before the Meeting or any adjournments thereof. Please note that owners of variable life insurance policies or variable annuity contracts or certificates (the “Contract owners”) issued by Jackson National Life Insurance Company or Jackson National Life Insurance Company of New York (each, an “Insurance Company”) who have invested in shares of the Acquired Funds through the investment divisions of a separate account or accounts of an Insurance Company (“Separate Account”) will be given the opportunity, to the extent required by law, to provide the applicable Insurance Company with voting instructions on the above proposals. You should read the Combined Proxy Statement and Prospectus attached to this notice prior to completing your proxy or voting instruction card.The record date for determining the number of shares outstanding, the shareholders and members entitled to vote and the Contract owners entitled to provide voting instructions at the Meeting and any adjournments thereof has been fixed as the close of business on July 12, 2013.If you attend the Meeting, you may vote or give your voting instructions in person. YOUR VOTE IS IMPORTANT PLEASE RETURN YOUR PROXY CARD OR VOTING INSTRUCTION CARD PROMPTLY Regardless of whether you plan to attend the Meeting, you should vote or give voting instructions by promptly completing, dating, signing, and returning the enclosed proxy or voting instruction card for the Acquired Fund in which you directly or indirectly own shares in the enclosed postage-paid envelope.You also can vote or provide voting instructions through the Internet or by telephone using the 12-digit control number that appears on the enclosed proxy or voting instruction card and following the simple instructions.If you are present at the Meeting, you may change your vote or voting instructions, if desired, at that time.The Board recommends that you vote or provide voting instructions to vote FOR the proposals. By order of the Board, Mark D. Nerud President & Chief Executive Officer July 15, 2013 Lansing, Michigan ii JACKSON NATIONAL LIFE INSURANCE COMPANY JACKSON NATIONAL LIFE INSURANCE COMPANY OF NEW YORK INFORMATION STATEMENT REGARDING A SPECIAL MEETING OF SHAREHOLDERS/MEMBERS OF JNL/M&G GLOBAL LEADERS FUND A SERIES OF JNL SERIES TRUST AND JNL/MELLON CAPITAL DOWSM DIVIDEND FUND A PORTFOLIO OF JNL VARIABLE FUND LLC TO BE HELD ON AUGUST 27, 2013 DATED:July 15, 2013 GENERAL This Information Statement is being furnished by Jackson National Life Insurance Company (“Jackson National”), or Jackson National Life Insurance Company of New York (each, an “Insurance Company” and, together, the “Insurance Companies”), each of which is a stock life insurance company, to owners of their variable life insurance policies or variable annuity contracts or certificates (the “Contracts”) (the “Contract owners”) who, as of July 12, 2013 (the “Record Date”), had Contract value allocated to the investment divisions of their separate accounts (the “Separate Accounts”) that are invested in shares of one or more of the following Funds: · JNL/M&G Global Leaders Fund (the “M&G Fund”), a series of JNL Series Trust (the “Trust”), and · JNL/Mellon Capital DowSM Dividend Fund (the “Dow Dividend Fund” and, together with the M&G Fund, the “Acquired Funds”), a portfolio of JNL Variable Fund LLC (the “Fund LLC”). The Trust is a Massachusetts business trust registered with the Securities and Exchange Commission (the “SEC”) as an open-end management investment company.The Fund LLC is a Delaware limited liability company registered with the SEC as an open-end management investment company. Each Insurance Company is required to offer Contract owners the opportunity to instruct it, as the record owner of all of the shares of beneficial interest in the Acquired Funds (the “Shares”) held by its Separate Accounts, as to how it should vote on the reorganization proposals (the “Proposals”) to be considered at the Special Meeting of Shareholders/Members of the Acquired Funds referred to in the preceding Notice and at any adjournments (the “Meeting”).The enclosed Combined Proxy Statement and Prospectus, which you should retain for future reference, concisely sets forth information about the proposed reorganizations involving the Acquired Funds and corresponding series of the Trust that a Contract owner should know before completing the enclosed voting instruction card. This Information Statement and the accompanying voting instruction card are being mailed to Contract owners on or about July 15, 2013. HOW TO INSTRUCT AN INSURANCE COMPANY To instruct an Insurance Company as to how to vote the Shares held in the investment divisions of its Separate Accounts, Contract owners are asked to promptly complete their voting instructions on the enclosed voting instruction card(s); and sign, date and mail the voting instruction card(s) in the accompanying postage-paid envelope.Contract owners also may provide voting instructions by phone at 1-866-298-8476 or by Internet at our website at www.proxy-direct.com. i If a voting instruction card is not marked to indicate voting instructions but is signed, dated and returned, it will be treated as an instruction to vote the Shares in favor of the Proposal(s). The number of Shares held in the investment division of a Separate Account corresponding to an Acquired Fund for which a Contract owner may provide voting instructions was determined as of the Record Date by dividing (i)a Contract’s account value (minus any Contract indebtedness) allocable to that investment division by (ii)the net asset value of one Share of the corresponding Acquired Fund.At any time prior to an Insurance Company’s voting at the Meeting, a Contract owner may revoke his or her voting instructions with respect to that investment division by providing the Insurance Company with a properly executed written revocation of such voting instructions, properly executing later-dated voting instructions by a voting instruction card, telephone or the Internet, or appearing and voting in person at the Meeting. HOW AN INSURANCE COMPANY WILL VOTE An Insurance Company will vote the Shares for which it receives timely voting instructions from Contract owners in accordance with those instructions.Shares in each investment division of a Separate Account for which an Insurance Company receives a voting instruction card that is signed, dated and timely returned but is not marked to indicate voting instructions will be treated as an instruction to vote the Shares in favor of the applicable Proposal.Shares in each investment division of a Separate Account for which an Insurance Company receives no timely voting instructions from a Contract owner, or that are attributable to amounts retained by an Insurance Company or its affiliate as surplus or seed money, will be voted by the applicable Insurance Company either for or against approval of the applicable Proposal, or as an abstention, in the same proportion as the Shares for which Contract owners (other than the Insurance Company) have provided voting instructions to the Insurance Company. As a result, a small number of Contract owners may determine the outcome of the vote. OTHER MATTERS The Insurance Companies are not aware of any matters, other than the specified Proposals, to be acted on at the Meeting.If any other matters come before the Meeting, an Insurance Company will vote the Shares upon such matters in its discretion.Voting instruction cards may be solicited by employees of Jackson National or its affiliates as well as officers and agents of the Trust or the Fund LLC.The principal solicitation will be by mail, but voting instructions may also be solicited by telephone, telegraph, fax, personal interview, the Internet or other permissible means. If the necessary quorum to transact business is not established or the vote required to approve or reject a Proposal is not obtained at the Meeting, the persons named as proxies may propose one or more adjournments of the Meeting in accordance with applicable law to permit further solicitation of voting instructions.The persons named as proxies will vote in favor of such adjournment with respect to those Shares for which they received voting instructions in favor of a Proposal and will vote against any such adjournment those Shares for which they received voting instructions against a Proposal. It is important that your Contract be represented.Please promptly mark your voting instructions on the enclosed voting instruction card; then sign, date and mail the voting instruction card in the accompanying postage-paid envelope.You may also provide your voting instructions by telephone at 1-866-298-8476 or by Internet at our website at www.proxy-direct.com. ii PROXY STATEMENT for JNL/M&G Global Leaders Fund, a series of JNL Series Trust JNL/Mellon Capital DowSM Dividend Fund, a portfolio of JNL Variable Fund LLC and PROSPECTUS for JNL/Franklin Templeton Global Growth Fund, a series of JNL Series Trust JNL/S&P Dividend Income & Growth Fund, a series of JNL Series Trust Dated July 15, 2013 1 Corporate Way Lansing, Michigan 48951 (517) 381-5500 This Combined Proxy Statement and Prospectus (the “Proxy Statement/Prospectus”) is being furnished to owners of variable life insurance policies or variable annuity contracts or certificates (the “Contracts”) (the “Contract owners”) issued by Jackson National Life Insurance Company (“Jackson National”) or Jackson National Life Insurance Company of New York (each, an “Insurance Company” and together, the “Insurance Companies”) who, as of July 12, 2013, had net premiums or contributions allocated to the investment divisions of an Insurance Company’s separate accounts (the “Separate Accounts”) that are invested in shares of beneficial interest in one or more of the following: · JNL/M&G Global Leaders Fund (the “M&G Fund”), a series of JNL Series Trust (the “Trust”) , an open-end management investment company registered with the Securities and Exchange Commission (“SEC”), and · JNL/Mellon Capital DowSM Dividend Fund (the “Dow Dividend Fund” and, together with the M&G Fund, the “Acquired Funds”), a portfolio of JNL Variable Fund LLC (the “Fund LLC”), an open-end management investment company registered with the SEC. This Proxy Statement/Prospectus also is being furnished to the Insurance Companies as the record owners of shares and to other shareholders/members that were invested in one or more of the Acquired Funds as of July 12, 2013.Contract owners are being provided the opportunity to instruct the applicable Insurance Company to approve or disapprove the proposals contained in this Proxy Statement/Prospectus in connection with the solicitation by the Board of Trustees of the Trust and the Board of Managers of the Fund LLC (collectively, the “Board”) of proxies to be used at the Special Meeting of Shareholders/Members of the Acquired Funds to be held at 1 Corporate Way, Lansing, Michigan 48951, on August 27, 2013, at 9:00 a.m., Eastern time, or any adjournment or adjournments thereof (the “Meeting”). THE SEC HAS NOT APPROVED OR DISAPPROVED THE SECURITIES DESCRIBED IN THIS PROXY STATEMENT/PROSPECTUS OR DETERMINED IF THIS PROXY STATEMENT/PROSPECTUS IS ACCURATE OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. i The proposals described in this Proxy Statement/Prospectus are as follows: Proposal Shareholders/Members Entitled to Vote on the Proposal 1. To approve the Plan of Reorganization, adopted by the Trust’s Board of Trustees, which provides for the reorganization of the M&G Fund into the JNL/Franklin Templeton Global Growth Fund (the “Franklin Templeton Fund”), also a series of the Trust. Shareholders of the M&G Fund 2. To approve the Plan of Reorganization, adopted by the Trust’s Board of Trustees and the Fund LLC’s Board of Managers, which provides for the reorganization of the Dow Dividend Fund into the JNL/S&P Dividend Income & Growth Fund (the “S&P Dividend Fund”), a series of the Trust. Members of the Dow Dividend Fund (hereinafter “shareholders”) Each reorganization referred to in Proposals 1 and 2 above is referred to herein as a “Reorganization” and together as the “Reorganizations.”Each of the Franklin Templeton Fund and the S&P Dividend Fund is referred to herein as an “Acquiring Fund” and together as the “Acquiring Funds.” This Proxy Statement/Prospectus, which you should retain for future reference, contains important information regarding the proposals that you should know before voting or providing voting instructions.Additional information about the Trust has been filed with the SEC and is available upon oral or written request without charge.This Proxy Statement/Prospectus is being provided to the Insurance Companies and mailed to Contract owners and other shareholders on or about July 15, 2013.It is expected that one or more representatives of each Insurance Company will attend the Meeting in person or by proxy and will vote shares held by the Insurance Company in accordance with voting instructions received from its Contract owners and in accordance with voting procedures established by the Trust and the Fund LLC. The following documents have been filed with the SEC and are incorporated by reference into this Proxy Statement/Prospectus: 1. The Prospectus and Statement of Additional Information of the Trust, each dated April 29, 2013, as supplemented, with respect to the M&G Fund (File Nos. 033-87244 and 811-8894); 2. The Prospectus and Statement of Additional Information of the Fund LLC, each dated April 29, 2013, as supplemented, with respect to the Dow Dividend Fund (File Nos. 333-68105 and 811-09121); 3. The Annual Report to Shareholders of the Trust with respect to the M&G Fund for the fiscal year ended December 31, 2012 (File Nos. 033-87244 and 811-8894); 4. The Annual Report to Shareholders of the Fund LLC with respect to the Dow Dividend Fund for the fiscal year ended December 31, 2012 (File Nos. 333-68105 and 811-09121); and 5. The Statement of Additional Information dated July 15, 2013, relating to the Reorganizations (File No. 333-189288). For a free copy of any of the above documents, please call or write to the phone numbers or address below. Shareholders and Contract owners can learn more about the each of the Acquired Funds in the Trust’s or the Fund LLC’s Annual Report listed above, which has been furnished to shareholders and Contract owners.Shareholders and Contract owners may request another copy thereof, without charge, by calling 1-800-873-5654 (Annuity and Life Service Center), 1-800-599-5651 (NY Annuity and Life Service Center), 1-800-777-7779 (for contracts purchased through a bank or financial institution) or 1-888-464-7779 (for NY contracts purchased through a bank or financial institution), or writing the JNL Series Trust Service Center, P.O. Box 30314, Lansing, Michigan 48909-7814 or by visiting www.jackson.com. ii The Trust is subject to the informational requirements of the Securities Exchange Act of 1934, as amended.Accordingly, it must file certain reports and other information with the SEC.You can copy and review information about the Trust at the SEC’s Public Reference Room in Washington, DC, and at certain of the following SEC Regional Offices:New York Regional Office, 3 World Financial Center, Suite 400, New York, New York 10281; Miami Regional Office, 801 Brickell Avenue, Suite 1800, Miami, Florida 33131; Chicago Regional Office, 175 W. Jackson Boulevard, Suite 900, Chicago, Illinois 60604; Denver Regional Office, 1801 California Street, Suite 1500, Denver, Colorado 80202; Los Angeles Regional Office, 5670 Wilshire Boulevard, 11th Floor, Los Angeles, California 90036; Boston Regional Office, 33 Arch Street, 23rd Floor, Boston, MA02110; Philadelphia Regional Office, The Mellon Independence Center, 701 Market Street, Philadelphia, PA19106; Atlanta Regional Office,950 East Paces Ferry, N.E., Suite 900, Atlanta, GA30326; Fort Worth Regional Office, Burnett Plaza, Suite 1900, 801 Cherry Street, Unit 18, Fort Worth, TX76102; Salt Lake Regional Office, 15 W. South Temple Street, Suite 1800, Salt Lake City, UT84101; San Francisco Regional Office, 44 Montgomery Street, Suite 2600, San Francisco, CA 94104.You may obtain information on the operation of the Public Reference Room by calling the SEC at (202) 551-8090.Reports and other information about the Trust are available on the SEC’s Internet site at http://www.sec.gov.You may obtain copies of this information from the SEC’s Public Reference Branch, Office of Consumer Affairs and Information Services, Washington, DC 20549, at prescribed rates. iii TABLE OF CONTENTS SUMMARY 1 The Proposed Reorganizations 1 PROPOSAL 1:APPROVAL OF THE PLAN OF REORGANIZATION WITH RESPECT TO THE REORGANIZATION OF THE M&G FUND INTO THE FRANKLIN TEMPLETON FUND. 2 Comparative Fee and Expense Tables 3 Expense Examples 4 Portfolio Turnover 4 Comparison of Investment Adviser and Sub-Adviser 4 Comparison of Investment Objectives, Policies and Strategies 5 Comparison of Principal Risk Factors 6 Comparison of Fundamental Policies 7 Comparative Performance Information 8 Capitalization 10 PROPOSAL 2:APPROVAL OF THE PLAN OF REORGANIZATION WITH RESPECT TO THE REORGANIZATION OF THE DOW DIVIDEND FUND INTO THE S&P DIVIDEND FUND. 11 Comparative Fee and Expense Tables 12 Expense Examples 13 Portfolio Turnover 13 Comparison of Investment Adviser and Sub-Adviser 13 Comparison of Investment Objectives, Policies and Strategies 14 Comparison of Principal Risk Factors 15 Comparison of Fundamental Policies 15 Comparison of Form of Organization 17 Comparative Performance Information 19 Capitalization 22 ADDITIONAL INFORMATION ABOUT THE REORGANIZATIONS 22 Terms of the Plans of Reorganization 22 Description of the Securities to Be Issued 23 Board Considerations 23 Description of Risk Factors 25 Federal Income Tax Consequences of the Reorganizations 27 ADDITIONAL INFORMATION ABOUT THE ACQUIRING FUNDS 28 Management of the Trust 28 The Trust 28 The Adviser 28 Management Fees 28 The Sub-Advisers 29 Additional Information 32 Classes of Shares 32 Distribution Arrangements 32 Investment in Trust Shares 33 “Market Timing” Policy 34 Share Redemption 34 Tax Status 35 FINANCIAL HIGHLIGHTS 35 VOTING INFORMATION 38 The Meeting 38 Quorum and Voting 38 Required Vote 39 Contract Owner Voting Instructions 39 Proxy and Voting Instruction Solicitations 40 Adjournments 40 Revocation of Voting Instructions 40 iv Outstanding Shares and Principal Shareholders 40 APPENDIX A A-1 APPENDIX B B-1 APPENDIX C C-1 v SUMMARY You should read this entire Proxy Statement/Prospectus carefully.For additional information, you should consult the Plan of Reorganization, a copy of which is attached hereto as Appendix A. The Proposed Reorganizations This Proxy Statement/Prospectus is soliciting shareholders with amounts invested in one or more of the Acquired Funds as of July 12, 2013 to approve the Plan of Reorganization, whereby each Acquired Fund will be reorganized into the corresponding Acquiring Fund.(Each Acquired Fund and Acquiring Fund is sometimes referred to herein as a “Fund.”) Each Acquired Fund’s shares are divided into two classes, designated Class A and Class B shares (“Acquired Fund Shares”).Each Acquiring Fund’s shares also are divided into two classes, designated Class A and Class B shares (“Acquiring Fund Shares”).The rights and preferences of each class of Acquiring Fund Shares are identical to the corresponding class of Acquired Fund Shares. The Plan of Reorganization provides, with respect to each Reorganization, for: · the transfer of all of the assets of the Acquired Fund to the corresponding Acquiring Fund in exchange for Acquiring Fund Shares having an aggregate net asset value equal to the Acquired Fund’s net assets; · the Acquiring Fund’s assumption of all the liabilities of the Acquired Fund; · the distribution to the shareholders (for the benefit of the Separate Accounts, as applicable, and thus the Contract owners) of those Acquiring Fund Shares; and · the complete termination of the Acquired Fund. A comparison of the investment objective(s), investment policies, strategies and principal risks of each Acquired Fund and its corresponding Acquiring Fund is included in “Comparison of Investment Objectives, Policies and Strategies” and “Comparison of Principal Risk Factors” below.The Funds have identical distribution procedures, purchase procedures, exchange rights and redemption procedures, which are discussed in “Additional Information about the Acquiring Funds” below.Each Fund offers its shares to Separate Accounts and certain other eligible investors.Shares of each Fund are offered and redeemed at their net asset value without any sales load.You will not incur any sales loads or similar transaction charges as a result of a Reorganization. Subject to shareholder approval, each Reorganization is expected to be effective as of the close of business on September 16, 2013, or on a later date the Trust decides upon (the “Closing Date”).As a result of each Reorganization, each shareholder invested in shares of one or more of the Acquired Funds would become an owner of shares of the corresponding Acquiring Fund.Each such shareholder would hold, immediately after the Closing Date, Class A or Class B shares of the applicable Acquiring Fund having an aggregate value equal to the aggregate value of the Class A or Class B Acquired Fund Shares, as applicable, that were held by the shareholder as of the Closing Date.Similarly, each Contract owner whose Contract values are invested in shares of one or more of the Acquired Funds would become an indirect owner of shares of the corresponding Acquiring Fund. Each such Contract owner would indirectly hold, immediately after the Closing Date, Class A or Class B shares of the applicable Acquiring Fund having an aggregate value equal to the aggregate value of the Class A or Class B Acquired Fund Shares, as applicable, that were indirectly held by the Contract owner as of the Closing Date.The consummation of any one Reorganization is not contingent on the consummation of any other Reorganization.The Trust believes that there will be no adverse tax consequences to shareholders or Contract owners as a result of the Reorganizations.Please see “Additional Information about the Reorganizations – Federal Income Tax Consequences of the Reorganizations” below for further information. 1 The Trust’s Board of Trustees and the Fund LLC’s Board of Managers (together, the “Board”) each unanimously approved the Plan of Reorganization with respect the Funds involved therein.Accordingly, the Board is submitting the Plan of Reorganization for approval by each Acquired Fund’s shareholders.In considering whether to approve a proposal (a “Proposal”), you should review the Proposal for the Acquired Fund(s) in which you were a direct or indirect holder on the Record Date (as defined under “Voting Information”).In addition, you should review the information in this Proxy Statement/Prospectus that relates to all of the Proposals and the Plan of Reorganization generally.The Board recommends that you vote “FOR” the Proposal to approve the Plan of Reorganization related to the Acquired Funds in which you have an ownership interest. PROPOSAL 1: APPROVAL OF THE PLAN OF REORGANIZATION WITH RESPECT TO THE REORGANIZATION OF THE M&G FUND INTO THE FRANKLIN TEMPLETON FUND. This Proposal 1 requests the approval of M&G Fund shareholders of the Plan of Reorganization pursuant to which the M&G Fund will be reorganized into the Franklin Templeton Fund. In considering whether you should approve this Proposal, you should note that: · The Funds have substantially similar investment objectives.Each Fund seeks long-term growth of capital, although the M&G Fund also seeks an income component.The Funds also have comparable fundamental policies and restrictions, although there are differences of which you should be aware.The Franklin Templeton Fund is a “diversified” fund for the purposes of the 1940 Act, while the M&G Fund is a “non-diversified” fund.In addition, the Franklin Templeton Fund may borrow up to 33 1/3% of the value of its total assets for temporary or emergency purposes, while the M&G Fund may borrow up to 25% of the value of its total assets for the same purposes.For a detailed comparison of the each Fund’s fundamental policies and restrictions, see “Comparison of Fundamental Policies” below. · The Funds have substantially similar investment policies.Each Fund invests primarily in the equity securities of companies located anywhere in the world, including those located in emerging markets.Each Fund relies on its respective sub-adviser to identify and evaluate companies that represent the best potential investments.There are, however, differences in the Funds’ primary investment policies and strategies of which you should be aware, including the Franklin Templeton Fund’s flexibility to invest in debt securities and derivatives, and the M&G Fund’s approach as a “non-diversified” fund.For a detailed comparison of the each Fund’s investment policies and strategies, see “Comparison of Investment Objectives, Policies and Strategies” below. · The Funds also have comparable risk profiles, although there are differences of which you should be aware.Each Fund’s principal risks include foreign regulatory risk, foreign securities risk and managed portfolio risk.The M&G Fund, however, also is subject to currency risk and non-diversification risk, while the Franklin Templeton Fund generally is not.In addition, the principal risks of investing in the Franklin Templeton Fund also include credit risk, depositary receipts risk, focus risk, interest rate risk, investment style risk and market risk, which are not principal risks of investing in the M&G Fund.For a detailed comparison of the each Fund’s risks, see “Comparison of Principal Risk Factors” below. · Jackson National Asset Management, LLC (“JNAM” or the “Adviser”) serves as the investment adviser and administrator for each Fund and would continue to manage and administer the Franklin Templeton Fund after the Reorganization.JNAM has received an exemptive order from the SEC that generally permits JNAM, the Trust’s Board of Trustees and the Fund LLC’s Board of Managers to appoint, dismiss and replace each Fund’s sub-adviser(s) and to amend the advisory agreements between JNAM and the sub-advisers without obtaining shareholder approval.JNAM has appointed one sub-adviser to manage the assets of the M&G Fund – M&G Investment Management Limited.JNAM has appointed one sub-adviser to manage the assets of the Franklin Templeton Fund – Templeton Global Advisors Limited.It is anticipated that Templeton Global Advisors Limited will continue to advise the Franklin Templeton Fund after the Reorganization.For a detailed description of the Adviser and the Franklin Templeton Fund’s sub 2 adviser, please see “Additional Information about the Acquiring Funds - The Adviser” and “- The Sub-Advisers” below. · The M&G Fund and Franklin Templeton Fund had net assets of approximately $48 million and $658 million, respectively, as of December 31, 2012.Thus, if the Reorganization had been in effect on that date, the combined Fund would have had net assets of approximately $706 million. · Class A shareholders of the M&G Fund will receive Class A shares of the Franklin Templeton Fund, and Class B shareholders of the M&G Fund will receive Class B shares of the Franklin Templeton Fund, pursuant to the Reorganization.Shareholders will not pay any sales charges in connection with the Reorganization.Please see “Comparative Fee and Expense Tables,” “Additional Information about the Reorganizations” and “Additional Information about the Acquiring Funds” below for more information. · It is estimated that the annual operating expense ratios for the Franklin Templeton Fund’s Class A and Class B shares, following the Reorganization, will be lower than those of the M&G Fund’s Class A and Class B shares, respectively.For a more detailed comparison of the fees and expenses of the Funds, please see “Comparative Fee and Expense Tables” and “Additional Information about the Acquiring Funds” below. · The maximum management fee for the M&G Fund is equal to an annual rate of 0.85% of its average daily net assets, while the maximum management fee for the Franklin Templeton Fund is equal to an annual rate of 0.75% of its average daily net assets.The administrative fee payable to JNAM as administrator for the M&G Fund is 0.15% of the average daily net assets.The administrative fee payable to JNAM as administrator for the Franklin Templeton Fund is 0.15% of the average daily net assets.For a more detailed description of the fees and expenses of the Funds, please see “Comparative Fee and Expense Tables” and “Additional Information about the Acquiring Funds” below. · Following the Reorganization, the combined Fund will be managed in accordance with the investment objective, policies and strategies of the Franklin Templeton Fund.It is not expected that the Franklin Templeton Fund will revise any of its investment policies following the Reorganization to reflect those of the M&G Fund. · The expenses of the Reorganization will be borne by JNAM, and no sales or other charges will be imposed on Contract owners in connection with the Reorganization.Please see “Additional Information about the Reorganizations” below for more information. Comparative Fee and Expense Tables The following tables show the fees and expenses of each class of shares of each Fund and the estimated pro forma fees and expenses of each class of shares of the Acquiring Fund after giving effect to the proposed Reorganization.Fees and expenses for each Fund are based on those incurred by each class of its shares for the fiscal year ended December 31, 2012.The pro forma fees and expenses of the Acquiring Fund Shares assume that the Reorganization had been in effect for the year ended December 31, 2012.The tables below do not reflect any fees and expenses related to the Contracts, which would increase overall fees and expenses.See a Contract prospectus for a description of those fees and expenses. Shareholder Fees (fees paid directly from your investment) M&G Fund Franklin Templeton Fund Pro Forma Franklin Templeton Fund (assuming the Reorganization is approved) Not applicable. 3 Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) M&G Fund Franklin Templeton Fund Pro Forma Franklin Templeton Fund (assuming the Reorganization is approved) Class A Class B Class A Class B Class A Class B Management/Administrative Fee 1.00% 1.00% 0.84% 0.84% 0.84% 0.84% Distribution and/or Service Fees (12b-1 fees) 0.20% 0.00% 0.20% 0.00% 0.20% 0.00% Other Expenses 0.00% 0.00% 0.01% 0.01% 0.00% 0.00% Acquired Fund Fees and Expenses* N/A N/A 0.01% 0.01% 0.01% 0.01% Total Annual Fund Operating Expenses 1.20% 1.00% 1.06% 0.86% 1.05% 0.85% * Acquired fund fees and expenses are the indirect expenses of investing in other investment companies. Expense Examples This example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds.This example does not reflect fees and expenses related to the Contracts, and the total expenses would be higher if they were included.The example assumes that: · You invest $10,000 in a Fund; · Your investment has a 5% annual return; · The Fund’s operating expenses remain the same as they were as of 12/31/12; and · You redeem your investment at the end of each time period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years M&G Fund Class A Class B Franklin Templeton Fund Class A Class B Pro Forma Franklin Templeton Fund, as of 12/31/12 (assuming the Reorganization is approved) Class A Class B Portfolio Turnover Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect a Fund’s performance.During the fiscal year ended December 31, 2012, the portfolio turnover rates for the M&G Fund and Franklin Templeton Fund were 50% and 15%, respectively, of the average value of the respective Fund. Comparison of Investment Adviser and Sub-Adviser The following table compares the investment adviser and sub-adviser of the Franklin Templeton Fund with those of the M&G Fund. 4 Acquiring Fund Acquired Fund Franklin Templeton Fund M&G Fund Investment Adviser Jackson National Asset Management, LLC Sub-Adviser Templeton Global Advisors Limited Investment Adviser Jackson National Asset Management, LLC Sub-Adviser M&G Investment Management Limited Comparison of Investment Objectives, Policies and Strategies The following table compares the investment objectives and principal investment policies and strategies of the Franklin Templeton Fund with those of the M&G Fund.The Board may change the investment objective of a Fund without a vote of the Fund’s shareholders.For more detailed information about each Fund’s investment strategies and risk, see Appendix B. Acquiring Fund Acquired Fund Franklin Templeton Fund M&G Fund Investment Objective The investment objective of the Fund is long-term capital growth. Investment Objective The investment objective of the Fund is to maximize long-term total return (the combination of income and growth of capital).The Fund invests in a wide range of global equities issued by companies that the sub-adviser considers to be, or have the potential to be, leading in their field in terms of improving shareholder value. Principal Investment Strategies Under normal market conditions, the Fund invests primarily in the equity securities of companies located anywhere in the world, including emerging markets. The equity securities in which the Fund primarily invests are common stock. Although the Fund seeks investments across a number of countries and sectors, from time to time, based on economic conditions, the Fund may have significant positions in particular countries or sectors. When choosing equity investments for the Fund, the sub-adviser applies a “bottom-up,” value-oriented, long-term approach, focusing on the market price of a company’s securities relative to the sub-adviser’s evaluation of the company’s long-term earnings, asset value and cash flow potential. The sub-adviser also considers a company’s price/earnings ratio, price/cash flow ratio, profit margins and liquidation value. Principal Investment Strategies The Fund seeks to invest in stocks selected from the full spectrum of leading companies world-wide (leading companies is defined as those companies that are at the forefront of creating value for shareholders) either directly as a result of a rise in its stock or bond price or dividends, or stock splits, or indirectly by its participation in activities or markets providing for future enhanced profitability. The investment strategy of the Fund is to identify those companies and stocks that represent the best investments from the global universe of companies in all sectors, countries and size ranges. 5 Acquiring Fund Acquired Fund Franklin Templeton Fund M&G Fund Depending upon current market conditions, the Fund may invest up to 25% of its total assets in debt securities of companies and governments located anywhere in the world. No corresponding strategy. The Fund may use derivative strategies.Debt securities represent the obligation of the issuer to repay the loan of money to it, and generally pay interest to the holder.Bonds, notes and debentures are examples of debt securities.In order to increase income to the Fund, the Fund may lend certain of its portfolio securities to qualified banks and broker-dealers. No corresponding strategy. A “diversified” fund as such term is defined under the 1940 Act. The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. Comparison of Principal Risk Factors An investment in a Fund is not guaranteed.As with any mutual fund, the value of a Fund’s shares will change, and an investor could lose money by investing in a Fund.The following table compares the principal risks of an investment in each Fund.For an explanation of each such risk, see “Additional Information about the Reorganizations – Description of Risk Factors” below. Risks Franklin Templeton Fund M&G Fund Credit risk X Currency risk X Depositary receipts risk X Focus risk X Foreign regulatory risk X X Foreign securities risk X X Interest rate risk X Investment style risk X Managed portfolio risk X X Market risk X 6 Risks Franklin Templeton Fund M&G Fund Non-diversification risk X Comparison of Fundamental Policies Each Fund is subject to certain fundamental policies and restrictions that may not be changed without shareholder approval.The following table compares the fundamental policies of the Franklin Templeton Fund with those of the M&G Fund. Acquiring Fund Acquired Fund Franklin Templeton Fund M&G Fund (1) The Fund shall be a “diversified company,” as such term is defined under the 1940 Act. The Fund is “non-diversified” (2) The Fund may not invest more than 25% of the value of its respective assets in any particular industry (other than U.S. government securities and/or foreign sovereign debt securities). Same. (3) The Fund may not invest directly in real estate or interests in real estate; however, the Fund may own debt or equity securities issued by companies engaged in those businesses. Same. (4) The Fund may not invest in oil, gas or other mineral leases, exploration or development programs, including limited partnership interests.Debt or equity securities issued by companies engaged in the oil, gas, or real estate businesses are not considered oil or gas interests or real estate for purposes of this restriction. No corresponding restriction. (5) The Fund may not purchase or sell physical commodities other than foreign currencies unless acquired as a result of ownership of securities (but this limitation shall not prevent the Fund from purchasing or selling options, futures, swaps and forward contracts or from investing in securities or other instruments backed by physical commodities). Same. (6) The Fund may not lend any security or make any other loan if, as a result, more than 33 1/3% of the Fund’s total assets would be lent to other parties (but this limitation does not apply to purchases of commercial paper, debt securities or repurchase agreements). Same. 7 Acquiring Fund Acquired Fund Franklin Templeton Fund M&G Fund (7) The Fund may not act as an underwriter of securities issued by others, except to the extent that the Fund may be deemed an underwriter in connection with the disposition of portfolio securities. Same. (8) The Fund may not invest more than 15% of its net assets in illiquid securities. This limitation does not apply to securities eligible for resale pursuant to Rule 144A of the 1933 Act or commercial paper issued in reliance upon the exemption from registration contained in Section 4(2) of that Act, which have been determined to be liquid in accord with guidelines established by the Board of Trustees. Same. (9) The Fund may not issue senior securities, except that it may borrow money for temporary or emergency purposes (not for leveraging or investment) in an amount not exceeding 33 1/3% of the value of its total assets (including the amount borrowed) less liabilities (other than borrowings).This policy shall not prohibit reverse repurchase agreements, deposits of assets to margin or guarantee positions in futures, options, swaps and forward contracts, or the segregation of assets in connection with such contracts, or dollar rolls where segregated. The Fund may not issue senior securities, except that it may borrow money for temporary or emergency purposes (not for leveraging or investment) in an amount not exceeding 25% of the value of its total assets (including the amount borrowed) less liabilities (other than borrowings).If borrowings exceed 25% of the value of the Fund’s total assets by reason of a decline in net assets, the Fund will reduce its borrowings within three business days to the extent necessary to comply with the 25% limitation.This policy shall not prohibit reverse repurchase agreements, deposits of assets to margin or guarantee positions in futures, options, swaps and forward contracts, or the segregation of assets in connection with such contracts, or dollar rolls where segregated. Comparative Performance Information The performance information shown below provides some indication of the risks of investing in each Fund by showing changes in the Funds’ performance from year to year and by showing how each Fund’s average annual returns compared with those of a broad measure of market performance.Past performance is not an indication of future performance. The returns shown in the bar chart and table do not include charges imposed under the Contracts.If these amounts were reflected, returns would be less than those shown. 8 M&G Fund – Calendar Year Total Returns (Class A) Best Quarter (ended 6/30/2009) Worst Quarter (ended 9/30/11) 22.88% -18.45% M&G Fund – Calendar Year Total Returns (Class B) Best Quarter (ended 6/30/2009) Worst Quarter (ended 9/30/11) 22.88% -18.39% Franklin Templeton Fund – Calendar Year Total Returns (Class A) Best Quarter (ended 6/30/2009) Worst Quarter (ended 12/31/08) 19.70% -21.36% 9 Franklin Templeton Fund – Calendar Year Total Returns (Class B) Best Quarter (ended 6/30/2009) Worst Quarter (ended 12/31/08) 19.89% -21.22% M&G Fund – Average Annual Total Returns as of December 31, 2012 1 Year Life of Fund (October 6, 2008) M&G Fund – Class A 14.76% 6.74% M&G Fund – Class B 14.92% 6.94% MSCI All Country World Index 16.13% 8.35% Franklin Templeton Fund – Average Annual Total Returns as of December 31, 2012 1 Year 5 Year Life of Fund (January 16, 2007) Franklin Templeton Fund – Class A 22.06% -0.95% -0.69% Franklin Templeton Fund – Class B 22.35% 0.75% -0.49% MSCI World Index 15.83% -1.18% 0.38% Capitalization The following table shows the capitalization of each Fund as of June 30, 2013 and of the Franklin Templeton Fund on a pro forma combined basis as of June 30, 2013 after giving effect to the proposed Reorganization on that date. Net Assets Net Asset Value Per Share Shares Outstanding M&G Fund – Class A Franklin Templeton Fund – Class A Adjustments (a) 0 Pro forma Franklin Templeton Fund – Class A (assuming the Reorganization is approved) M&G Fund – Class B Franklin Templeton Fund – Class B Adjustments (a) 0 10 Pro forma Franklin Templeton Fund – Class B (assuming the Reorganization is approved) (a)Cost of Reorganization, other than the related tax analysis and legal opinion,to be borne by Funds’ management. The Reorganization provides for the acquisition of all the assets and all the liabilities of the M&G Fund by the shareholders of the Franklin Templeton Fund.If the Reorganization had taken place on June 30, 2013, the shareholders of the M&G Fund would have received5,650,240 and 17,436 Class A and Class B shares, respectively, of the Franklin Templeton Fund. After careful consideration, the Trust’s Board of Trustees unanimously approved the Plan of Reorganization with respect to the M&G Fund.Accordingly, the Board has submitted the Plan of Reorganization for approval by the M&G Fund’s shareholders.The Board recommends that you vote “FOR” Proposal 1. ***** PROPOSAL 2: APPROVAL OF THE PLAN OF REORGANIZATION WITH RESPECT TO THE REORGANIZATION OF THE DOW DIVIDEND FUND INTO THE S&P DIVIDEND FUND. This Proposal 2 requests the approval of Dow Dividend Fund shareholders of the Plan of Reorganization pursuant to which the Dow Dividend Fund will be reorganized into the S&P Dividend Fund. In considering whether you should approve this Proposal, you should note that: · The Funds have substantially similar investment objectives.Each Fund seeks capital appreciation with an income component. · The Funds have substantially similar investment policies.Each Fund invests in the common stock of leading companies included in the index each targets.In addition, both Funds generally use a buy-and-hold strategy and both are “non-diversified” funds.There are, however, differences in the Funds’ primary investment policies and strategies of which you should be aware.For example, the Dow Dividend Fund selects investments from among companies included in the Dow Jones Select Dividend Index while the S&P Dividend Fund selects investments from among companies included in the S&P 500 Index.For a detailed comparison of the each Fund’s investment policies and strategies, see “Comparison of Investment Objectives, Policies and Strategies” below. · The Funds also have comparable risk profiles, although there are differences of which you should be aware.Each Fund’s principal risks include limited management, trading cost and rebalance risk, market risk and non-diversification risk.The Dow Dividend Fund, however, also is subject to foreign regulatory risk and license termination risk, while the S&P Dividend Fund generally is not.In addition, the principal risks of investing in the S&P Dividend Fund also include managed portfolio risk and regulatory investment limits risk, which are not principal risks of investing in the Dow Dividend Fund.For a detailed comparison of the each Fund’s risks, see “Comparison of Principal Risk Factors” below. · Jackson National Asset Management, LLC (“JNAM” or the “Adviser”) serves as the investment adviser and administrator for each Fund and would continue to manage and administer the S&P Dividend Fund after the Reorganization.JNAM has received an exemptive order from the SEC that generally permits JNAM, the Trust’s Board of Trustees and the Fund LLC’s Board of Managers to appoint, dismiss and replace each Fund’s sub-adviser(s) and to amend the advisory agreements between JNAM and the sub-advisers without obtaining shareholder approval.JNAM has appointed one sub-adviser to manage the assets of the Dow Dividend Fund – Mellon Capital Management Corporation (“Mellon Capital”).JNAM has appointed two sub-advisers to manage the assets of the S&P Dividend Fund – Standard & Poor’s Investment Advisory Services LLC (“SPIAS”) and Mellon Capital.It is anticipated that SPIAS and Mellon Capital will continue to advise the S&P Dividend Fund after the Reorganization.For a detailed description 11 of the Adviser and the S&P Dividend Fund’s sub-advisers, please see “Additional Information about the Acquiring Funds - The Adviser” and “- The Sub-Advisers” below. · The Dow Dividend Fund and S&P Dividend Fund had net assets of approximately $387 million and $1.3 billion, respectively, as of December 31, 2012.Thus, if the Reorganization had been in effect on that date, the combined Fund would have had net assets of approximately $1.7 billion. · Class A shareholders of the Dow Dividend Fund will receive Class A shares of the S&P Dividend Fund, and Class B shareholders of the Dow Dividend Fund will receive Class B shares of the S&P Dividend Fund, pursuant to the Reorganization.Shareholders will not pay any sales charges in connection with the Reorganization.Please see “Comparative Fee and Expense Tables,” “Additional Information about the Reorganizations” and “Additional Information about the Acquiring Funds” below for more information. · It is estimated that the annual operating expense ratios for the S&P Dividend Fund’s Class A and Class B shares, before and immediately following the Reorganization, are and will be substantially the same as those of the Dow Dividend Fund’s Class A and Class B shares, respectively.For a more detailed comparison of the fees and expenses of the Funds, please see “Comparative Fee and Expense Tables”and “Additional Information about the Acquiring Funds” below. · The maximum management fee for the Dow Dividend Fund is equal to an annual rate of 0.34% of its average daily net assets, while the maximum management fee for the S&P Dividend Fund is equal to an annual rate of 0.40% of its average daily net assets.As of December 31, 2012, the Dow Dividend Fund paid a management fee equal to an annual rate of 0.29% of its average daily net assets, while the S&P Dividend Fund paid a management fee equal to an annual rate of 0.37% of its average daily net assets.The administrative fee payable to JNAM as administrator for the Dow Dividend Fund is 0.15% of the average daily net assets.The administrative fee payable to JNAM as administrator for the S&P Dividend Fund is 0.10% of the average daily net assets.For a more detailed description of the fees and expenses of the Funds, please see “Comparative Fee and Expense Tables” and “Additional Information about the Acquiring Funds” below. · Following the Reorganization, the combined Fund will be managed in accordance with the investment objective, policies and strategies of the S&P Dividend Fund.It is not expected that the S&P Dividend Fund will revise any of its investment policies following the Reorganization to reflect those of the Dow Dividend Fund. · The expenses of the Reorganization will be borne by JNAM and no sales or other charges will be imposed on Contract owners in connection with the Reorganization.Please see “Additional Information about the Reorganizations” below for more information. Comparative Fee and Expense Tables The following tables show the fees and expenses of each class of shares of each Fund and the estimated pro forma fees and expenses of each class of shares of the Acquiring Fund after giving effect to the proposed Reorganization.Fees and expenses for each Fund are based on those incurred by each class of its shares for the fiscal year ended December 31, 2012.The pro forma fees and expenses of the Acquiring Fund Shares assume that the Reorganization had been in effect for the year ended December 31, 2012.The tables below do not reflect any fees and expenses related to the Contracts, which would increase overall fees and expenses.See a Contract prospectus for a description of those fees and expenses. 12 Shareholder Fees (fees paid directly from your investment) Dow Dividend Fund S&P Dividend Fund Pro Forma S&P Dividend Fund (assuming the Reorganization is approved) Not applicable. Annual Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Dow Dividend Fund S&P Dividend Fund Pro Forma S&P Dividend Fund (assuming the Reorganization is approved) Class A Class B Class A Class B Class A Class B Management/Administrative Fee 0.44% 0.44% 0.47% 0.47% 0.47% 0.47% Distribution and/or Service Fees (12b-1 fees) 0.20% 0.00% 0.20% 0.00% 0.20% 0.00% Other Expenses 0.03% 0.03% 0.00% 0.00% 0.00% 0.00% Total Annual Fund Operating Expenses 0.67% 0.47% 0.67% 0.47% 0.67% 0.47% Expense Examples This example is intended to help you compare the costs of investing in the Funds with the cost of investing in other mutual funds.This example does not reflect fees and expenses related to the Contracts, and the total expenses would be higher if they were included.The example assumes that: · You invest $10,000 in a Fund; · Your investment has a 5% annual return; · The Fund’s operating expenses remain the same as they were as of 12/31/12; and · You redeem your investment at the end of each time period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Dow Dividend Fund Class A Class B S&P Dividend Fund Class A Class B Pro Forma S&P Dividend Fund, as of 12/31/12(assuming the Reorganization is approved) Class A Class B Portfolio Turnover Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs.These costs, which are not reflected in annual fund operating expenses or in the example, affect a Fund’s performance.During the fiscal year ended December 31, 2012, the portfolio turnover rates for the Dow Dividend Fund and S&P Dividend Fund were 65% and 55%, respectively, of the average value of the respective Fund. Comparison of Investment Adviser and Sub-Adviser The following table compares the investment adviser and sub-adviser the S&P Dividend Fund with those of the Dow Dividend Fund. 13 Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund Investment Adviser Jackson National Asset Management, LLC Sub-Adviser Standard & Poor’s Investment Advisory Services, LLC Mellon Capital Management Corporation Investment Adviser Jackson National Asset Management, LLC Sub-Adviser Mellon Capital Management Corporation Comparison of Investment Objectives, Policies and Strategies The following table compares the investment objectives and principal investment policies and strategies of the S&P Dividend Fund with those of the Dow Dividend Fund.The Board may change the investment objective of a Fund without a vote of the Fund’s shareholders.For more detailed information about each Fund’s investment strategies and risk, see Appendix B. Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund Investment Objective The investment objective of the Fund is primarily capital appreciation with a secondary focus on current income. Investment Objective The investment objective of the Fund is to provide the potential for an above-average total return. Principal Investment Strategies The Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of 30 companies included in the S&P 500.The 30 companies are chosen on each Stock Selection Date, as follows: · First, from the companies included in the S&P 500 Index, Standard & Poor’s Investment Advisory Services LLC (“SPIAS”) selects stocks with an S&P Capital IQ Quality Rank of B+ or better and an S&P Credit Rating of BBB+ or better; and then · SPIAS selects from each of ten economic sectors in the S&P 500 the three companies with the highest Dividend Yield. Principal Investment Strategies The Fund seeks to achieve its objective by investing approximately equal amounts in the common stock of the 25 companies included in the Dow Jones Select Dividend IndexSM which have the best overall ranking on both the change in return on assets of the last year compared to the prior year and price-to-book.The 25 companies are selected on each Stock Selection Date. The Stock Selection Date will be on or about January 1 of each year. The 30 companies, which must all be included in the S&P 500, are selected each Stock Selection Date on or about December 1 of each year.The sub-advisers generally use a buy and hold strategy, identify trades only around each Stock Selection Date, when cash flow activity occurs in the Fund and for dividend reinvestment. The sub-adviser generally uses a buy and hold strategy, trading only around each Stock Selection Date, when cash flow activity occurs in the Fund, and for dividend reinvestment. The sub-adviser may also trade for mergers or acquisitions if the original stock is not the surviving company. 14 Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund The Fund is a “non-diversified” fund, which means it generally invests a greater portion of its assets in the securities of one or more issuers and invests overall in a smaller number of issuers than a “diversified” fund. The Fund is ‘‘non-diversified’’ under the 1940 Act and may invest more of its assets in fewer issuers than ‘‘diversified’’ mutual funds. Comparison of Principal Risk Factors An investment in a Fund is not guaranteed.As with any mutual fund, the value of a Fund’s shares will change, and you could lose money by investing in a Fund.The following table compares the principal risks of an investment in each Fund.For an explanation of each such risk, see “Additional Information about the Reorganizations – Description of Risk Factors” below. Risks S&P Dividend Fund Dow Dividend Fund Foreign regulatory risk X License termination risk X Limited management, trading cost and rebalance risk X X Managed portfolio risk X Market risk X X Non-diversification risk X X Regulatory investment limits risk X Comparison of Fundamental Policies Each Fund is subject to certain fundamental policies and restrictions that may not be changed without shareholder approval.The following table compares the fundamental policies of the S&P Dividend Fund with those of the Dow Dividend Fund. Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund (1) The Fund may not invest more than 25% of the value of its respective assets in any particular industry (other than U.S. government securities and/or foreign sovereign debt securities). No corresponding restriction. (2) The Fund may not invest directly in real estate or interests in real estate; however, the Fund may own debt or equity securities issued by companies engaged in those businesses. The Fund may not purchase or sell real estate or interests therein. 15 Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund (3) The Fund may not invest in oil, gas or other mineral leases, exploration or development programs, including limited partnership interests.Debt or equity securities issued by companies engaged in the oil, gas, or real estate businesses are not considered oil or gas interests or real estate for purposes of this restriction. No corresponding restriction. (4) The Fund may not purchase or sell physical commodities other than foreign currencies unless acquired as a result of ownership of securities (but this limitation shall not prevent the Fund from purchasing or selling options, futures, swaps and forward contracts or from investing in securities or other instruments backed by physical commodities). The Fund may invest in repurchase agreements and warrants and engage in futures and options transactions and securities lending. (5) The Fund may not lend any security or make any other loan if, as a result, more than 33 1/3% of the Fund’s total assets would be lent to other parties (but this limitation does not apply to purchases of commercial paper, debt securities or repurchase agreements). Same. (6) The Fund may not act as an underwriter of securities issued by others, except to the extent that the Fund may be deemed an underwriter in connection with the disposition of portfolio securities. Same. (7) The Fund may not invest more than 15% of its net assets in illiquid securities. This limitation does not apply to securities eligible for resale pursuant to Rule 144A of the 1933 Act or commercial paper issued in reliance upon the exemption from registration contained in Section 4(2) of that Act, which have been determined to be liquid in accord with guidelines established by the Board of Trustees. No explicit restriction, although limited by law. (8) The Fund may not issue senior securities, except that it may borrow money for temporary or emergency purposes (not for leveraging or investment) in an amount not exceeding 33 1/3% of the value of its total assets (including the amount borrowed) less liabilities (other than borrowings).This policy shall not prohibit reverse repurchase agreements, deposits of assets to margin or guarantee positions in futures, options, swaps and forward contracts, or the segregation of assets in connection with such contracts, or dollar rolls where segregated. The Fund may not issue senior securities. The Fund may not borrow money, except for temporary or emergency purposes, from banks.The aggregate amount borrowed shall not exceed 25% of the value of the Fund’s assets.In the case of any borrowing, the Fund may pledge, mortgage or hypothecate up to 15% of its assets. 16 Comparison of Form of Organization The Trust, of which the S&P Dividend Fund is a part, is organized as a Massachusetts Business Trust, and the Fund LLC, of which the Dow Dividend Fund is a part, is formed as a Delaware limited liability company.The following is a comparison of the governing documents of and the statutory laws applicable to, respectively, the Fund LLC and the Trust. Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund Organization and Capital Structure The Trust is a Massachusetts business trust. A Massachusetts business trust is an unincorporated business association organized under the Massachusetts statute governing business trusts (the “Massachusetts Statute”). The Trust’s operations are governed by its Declaration of Trust and By-Laws, both as amended from time to time. The business and affairs of the Trust are managed under the supervision of its Board of Trustees. The Declaration of Trust authorizes the Trust to issue an unlimited number of shares, which may be divided into separate series and classes of shares. Organization and Capital Structure The Fund LLC is a Delaware limited liability company.A Delaware limited liability company is formed pursuant to the provisions of the Delaware Limited Liability Company Act (the “Delaware Act”).The Fund’s operations are governed principally by the Operating Agreement and the Delaware Act, and certain of the Fund’s business and affairs are managed by its Board of Managers. Meetings of Shareholders and Voting Rights The Massachusetts Statute does not address meetings of shareholders or voting rights. Neither the Declaration of Trust nor the Trust’s By-laws require the Trust to hold an annual shareholders’ meeting. Rather, shareholders’ meetings may be called by the Trustees.Under the Declaration of Trust, shareholders are entitled to at least 7-days’ written notice.Thirty percent (30%) of the shares entitled to vote on a matter constitutes a quorum for the transaction of business on that matter at a shareholders’ meeting, but any lesser number of shares is sufficient for an adjournment. A majority of the shares voted, at a meeting at which a quorum is present, decides any questions except that a plurality of shares is required to elect a Trustee and except further when a different vote is required or permitted by any provision of the 1940 Act, other applicable law, the Declaration of Trust or the By-laws. If voting is by a series or class of shares, these quorum and voting requirements apply to the action to be taken on those matters by the shareholders of such series or class. Meetings of Shareholders and Voting Rights The Delaware Act does not require the Fund to hold annual or special meetings of its shareholders. Pursuant to the Operating Agreement, shareholders entitled to vote at a meeting shall receive not less than ten nor more than 90-days’ written or printed notice of a meeting.At any meeting of shareholders the presence in person or by proxy of shareholders entitled to cast a majority of votes thereat shall constitute a quorum.A simple majority of the votes cast at a meeting of the shareholders, duly called and at which a quorum is present, shall be sufficient to take or authorize any matter which may properly come before the shareholders at a meeting, unless more than a simple majority is required by law or the Operating Agreement. Liability of Shareholders The Massachusetts Statute does not address whether shareholders of a Massachusetts business trust are afforded limited liability. Liability of Shareholders The Delaware Act provides that (except as otherwise provided therein) the debts, obligations and liabilities of a limited liability company, whether arising in 17 Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund Under the Declaration of Trust, all persons extending credit to, contracting with or having any claim against the Trust can only look to the assets of the series of shares with respect to which such persons extended credit or contracted, or with respect to which such claim arose for payment under such credit, contract or claim; the shareholders of any series of shares are not personally liable. In the event any shareholder of any series of shares is charged or held to be personally liable solely by reason of having been a shareholder and not because of such shareholder’s acts or omissions or for some other reasons, the shareholder is entitled to be held harmless from and indemnified against all loss and expense arising from such liability, but in each case only out of the assets of such series of shares. contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company, and no member or manager of a limited liability company shall be obligated personally for any such debt, obligation or liability of the limited liability company solely by reason of being a member or acting as a manager of the limited liability company. The Operating Agreement provides that, in case any holder of Fund interests shall be held to be personally liable solely by reason of her being a holder of Fund LLC interests, the holder of Fund LLC interests shall be entitled to be held harmless from and indemnified against all loss and expense arising from such liability, but only out of the assets of the particular series of which she is a holder. Liability of Managers/Trustees; Indemnification The Massachusetts Statute does not address whether trustees of a Massachusetts business trust are afforded limited liability. As stated above, the Declaration of Trust provides that all persons extending credit to, contracting with or having any claim against the Trust can only look to the assets of the series of shares with respect to which such persons extended credit or contracted, or with respect to which such claim arose for payment under such credit, contract or claim; neither the Trustees nor any of the Trust’s officers, employees or agents will be personally liable. In addition, under the Declaration of Trust, the Trust will indemnify each of its Trustees and officers against all liabilities and against all expenses reasonably incurred in connection with the defense or disposition of any action in which the Trustee or officer may be involved as a party by reason of being a Trustee or officer. Neither limitation of liability, nor indemnification will be provided to Trustees for actions involving wilful malfeasance, bad faith, gross negligence or reckless disregard of their duties. Liability of Managers/Trustees; Indemnification The Delaware Act provides that (except as otherwise provided therein) the debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, are solely the debts, obligations and liabilities of the limited liability company, and no manager is obligated personally for any such debt, obligation or liability solely by reason of being a manager of the limited liability company.Under the Delaware Act, a limited liability company agreement may provide for the limitation of any and all liabilities for breach of contract and breach of duties of a manager to another person that is a party to or otherwise bound by the limited liability company agreement.The Delaware Act also permits a limited liability company to indemnify and hold harmless any manager or other person from and against any and all claims and demands whatsoever, subject to such standards and restrictions, if any, as are set forth in its limited liability company agreement. Pursuant to the Operating Agreement, the Fund LLC will indemnify each Manager against all liabilities and against all expenses reasonably incurred in connection with the defense or disposition of any action in which the Manager may be involved as a party by reason of being a Manager.Managers also are exculpated pursuant to the Operating Agreement except in the event of the Managers’ willful misfeasance, bad faith, gross negligence or reckless disregard of their duties. 18 Acquiring Fund Acquired Fund S&P Dividend Fund Dow Dividend Fund Dissolution and Termination The Massachusetts Statute does not address dissolution or termination. The Declaration of Trust provides that the Trust may be terminated at any time by the Trustees by written notice to the shareholders or by a two-thirds shareholder vote, shares of each series of shares voting separately by series of shares.Any series may beterminated at any time by the Trustees by written notice to the shareholders or by a two-thirds shareholder vote of such series. Dissolution and Termination The Delaware Act provides that a limited liability company is dissolved and its affairs shall be wound up upon the first to occur of the following:(1) at the time specified in a limited liability company agreement, but if no such time is set forth in the limited liability company agreement, then the limited liability company shall have a perpetual existence; (2) upon the happening of events specified in a limited liability company agreement; (3) unless otherwise provided in a limited liability company agreement, upon the affirmative vote or written consent of the members in accordance with Section 18-801(a)(3) of the Delaware Act; (4) at any time there are no members; provided, that the limited liability company is not dissolved and is not required to be wound up if continued in accordance with Section 18-801(a)(4) of the Delaware Act; and (5) the entry of a decree of judicial dissolution under Section 18-802 of the Delaware Act. The Operating Agreement does not address dissolution, winding up or termination of the Fund LLC. Comparative Performance Information The performance information shown below provides some indication of the risks of investing in each Fund by showing changes in the Funds’ performance from year to year and by showing how each Fund’s average annual returns compared with those of a broad measure of market performance.Past performance is not an indication of future performance. The returns shown in the bar chart and table do not include charges imposed under the Contracts.If these amounts were reflected, returns would be less than those shown. 19 Dow Dividend Fund – Calendar Year Total Returns (Class A) Best Quarter (ended 9/30/09) Worst Quarter (ended 12/31/08) 29.70% -28.82% Dow Dividend Fund – Calendar Year Total Returns (Class B) Best Quarter (ended 9/30/09) Worst Quarter (ended 12/31/08) 29.58% -28.96% S&P Dividend Fund – Calendar Year Total Returns (Class A) Best Quarter (ended 9/30/09) Worst Quarter (ended 3/31/09) 27.30% -20.60% 20 S&P Dividend Fund – Calendar Year Total Returns (Class B) Best Quarter (ended 9/30/09) Worst Quarter (ended 3/31/09) 27.30% -20.63% Dow Dividend Fund – Average Annual Total Returns as of December 31, 2012 1 Year 5 Year Since Inception (January 17, 2006) Dow Dividend Fund – Class A 11.49% -4.26% -2.01% Dow Dividend Fund – Class B 11.57% -4.11% -5.09%* Dow Jones U.S. Select Dividend Index 10.84% 2.49% 3.32% * Class B shares began operations on December 3, 2007; over that time the Dow Jones U.S. Select Dividend Index returned 1.86%. S&P Dividend Fund – Average Annual Total Returns as of December 31, 2012 1 Year 5 Year Since Inception (December 3, 2007) S&P Dividend Fund – Class A 12.81% 6.52% 5.94% S&P Dividend Fund – Class B 12.93% 6.76% 6.17% S&P 500 Index 16.00% 1.66% 1.62% 21 Capitalization The following table shows the capitalization of each Fund as of December 31, 2012 and of the S&P Dividend Fund on a pro forma combined basis as of December 31, 2012 after giving effect to the proposed Reorganization on that date. Net Assets Net Asset Value Per Share Shares Outstanding Dow Dividend Fund – Class A S&P Dividend Fund – Class A Pro forma Adjustments (a) 0 Pro forma S&P Dividend Fund – Class A (assuming the Reorganization is approved) Dow Dividend Fund – Class B S&P Dividend Fund – Class B Pro forma Adjustments (a) 0 Pro forma S&P Dividend Fund – Class B (assuming the Reorganization is approved) (a)Cost of Reorganization, other than the related tax analysis andlegal opinion,to be borne by Funds’ management. The Reorganization provides for the acquisition of all the assets and all the liabilities of the Dow Dividend Fund by the S&P Fund. If the Reorganization had taken place on December 31, 2012, the shareholders of the Dow Dividend Fund would have received 33,975,782 and 20,926 Class A and Class B shares, respectively, of the S&P Dividend Fund. After careful consideration, the Board of Managers of the Fund LLC unanimously approved the Plan of Reorganization with respect to the Dow Dividend Fund.Accordingly, the Board has submitted the Plan of Reorganization for approval by the Dow Dividend Fund’s shareholders.The Board recommends that you vote “FOR” Proposal 2. ***** ADDITIONAL INFORMATION ABOUT THE REORGANIZATIONS Terms of the Plans of Reorganization The terms of the Plans of Reorganization are summarized below. The summary is qualified in its entirety by reference to each Plan, copies of which are attached as Appendix A. If shareholders of the Acquired Funds approve the Plans of Reorganization, then the assets of each Acquired Fund will be acquired by, and in exchange for, Class A shares and Class B shares, respectively, of the corresponding Acquiring Fund and the liabilities of that Acquired Fund will be assumed by the corresponding Acquiring Fund. Each respective Acquired Fund will then be terminated by the Fund LLC and the Trust, as applicable, and the Class A shares and Class B shares, respectively, of the Acquiring Fund distributed to Class A and Class B shareholders of the corresponding Acquired Fund in the redemption of the Class A and Class B Acquired Fund shares, respectively. Immediately after completion of the Reorganization, the number of shares of each Acquiring Fund then held by former shareholders of the corresponding Acquired Fund may be different than the number of shares of that Acquired Fund that had been held immediately before completion of the Reorganization, but the total investment will remain the same (i.e., the total value of each class of Acquiring Fund shares held immediately after the completion of the Reorganization will be the same as the total value of each class of Acquired Fund shares formerly held immediately before completion of the Reorganization). 22 It is anticipated that the Reorganization will be consummated as of the close of business on September 16, 2013, or on a later date the Trust decides upon (the “Closing Date”), subject to the satisfaction of all conditions precedent to the closing. It is not anticipated that either Acquired Fund will hold any investment that its corresponding Acquiring Fund would not be permitted to hold (“non-permitted investments”). Description of the Securities to Be Issued The shareholders of each Acquired Fund will receive Class A or Class B shares of the corresponding Acquiring Fund in accordance with the procedures provided for in the Plan of Reorganization.Each such share will be fully paid and non-assessable by the Trust when issued and will have no preemptive or conversion rights. The Trust may issue an unlimited number of full and fractional shares of beneficial interest of each Fund and divide or combine such shares into a greater or lesser number of shares without thereby changing the proportionate beneficial interests in the Trust.Each share of a Fund represents an equal proportionate interest in that Fund with each other share.The Trust reserves the right to create and issue any number of Fund shares.In that case, the shares of each Fund would participate equally in the earnings, dividends, and assets of the particular Fund.Upon liquidation of a Fund, shareholders are entitled to share pro rata in the net assets of such Fund available for distribution to shareholders.Each Acquiring Fund is a series of the Trust. The Trust currently offers two classes of shares – Class A and Class B shares.The Trust has adopted, in the manner prescribed under Rule 12b-1 under the 1940 Act, a plan of distribution pertaining to the Class A shares of the Acquiring Funds.The maximum distribution and/or service (12b-1) fee for each Acquiring Fund’s Class A shares is equal to an annual rate of 0.20% of the average daily net assets attributable to those shares.Because these distribution/service fees are paid out of an Acquiring Fund’s assets on an ongoing basis, over time these fees will increase your cost of investing and may cost more than paying other types of charges. Board Considerations At a meeting of the Fund LLC’s Board of Managers and the Trust’s Board of Trustees held on May 30-31, 2013, the Managers/Trustees, including the Disinterested Managers/Trustees, considered materials and discussed the potential benefits to the shareholders of the Acquired Funds under the proposed Reorganization. The Reorganization is part of a restructuring designed to eliminate the duplication of costs and other inefficiencies arising from offering overlapping funds with similar investment objectives and investment strategies that serve as investment options for the Contracts issued by the Insurance Companies and certain qualified and nonqualified plans. The Reorganization also seeks to increase assets under management in the Acquiring Funds and achieve economies of scale. In addition, in recent years the Acquiring Funds have generally performed better when compared to their benchmarks than have the Acquired Funds. The objective is to ensure that a consolidated family of investments offers a streamlined, complete, and competitive set of underlying investment options to serve the interests of shareholders, Contract owners and plan participants. Approval of each Reorganization requires the affirmative vote of a majority of the outstanding voting securities of the respective Acquired Fund. In determining whether to recommend approval of the Reorganization, the Managers/Trustees, including the Disinterested Managers/Trustees, considered many factors, including: · Investment Objectives and Investment Strategies.The proposed Reorganizations will permit the Contract owners with beneficial interests in the Acquired Funds to continue to invest in professionally managed funds having substantially similar investment objectives and investment strategies to that of the Acquired Funds currently. In Proposal 1, both the M&G Fund and the Franklin Templeton Fund seek long-term capital growth, but the M&G Fund also seeks an income component.Both Funds invest in the equity securities of companies located throughout the world, including in emerging markets.However, the Franklin Templeton Fund may also invest in debt securities and derivatives and is a “diversified” fund as that term is defined under the 1940 Act, while the M&G Fund does not have corresponding strategies and is a “non-diversified” fund. In Proposal 2, both the Dow Dividend Fund and the S&P Dividend Fund seek capital appreciation with an income component.Both Funds invest in the common stock of leading companies comprising the index 23 they track.In addition, both Funds generally use a buy-and-hold strategy and both are “non-diversified” funds. For a full description of key differences between the investment objectives and investment strategies of the Acquired Funds and Acquiring Funds, see “Comparison of Investment Objectives, Policies and Strategies” for each Proposal. · Operating Expenses.If approved by the Acquired Funds’ shareholders, the proposed Reorganizations will result in total annual fund operating expense ratios that are substantially the same as or lower than those of the Acquired Funds currently. As set forth above, as of its most recent fiscal year end of December 31, 2012, each Acquired Fund had total annual operating expenses that were higher than or the same as its corresponding Acquiring Fund.The management fee paid by the S&P Dividend Fund was higher than that of the Dow Dividend Fund.This higher management fee is offset by lower other expenses, so that the S&P Dividend Fund’s total annual operating expense ratio is substantially the same as the Dow Dividend Fund’s ratio. See “Comparative Fee and Expense Tables” for each Proposal. · Larger Asset Base.The Reorganizations would benefit Contract owners and others with beneficial interests in the Acquired Funds by allowing them to invest in a combined Fund with a substantially larger asset base than that of the Acquired Funds currently. As of December 31, 2012, the M&G Fund had assets of $48 million as compared to assets of $658 million for the Franklin Templeton Fund. Similarly, the Dow Dividend Fund had assets, as of December 31, 2012, of $387 million as compared to assets of $1,267 million for the S&P Dividend Fund.See “Capitalization” for each Proposal.Because the Acquired Funds do not have good prospects for growth, and thus increasing their size, reorganizing them into the Acquiring Funds appears to be the best way to offer Contract owners and other investors comparable investment alternatives with sufficient assets to be operated more efficiently than the Acquired Funds. The larger asset base could also produce fund management benefits, such as the ability to command more attention from brokers and underwriters of securities in which the combined Funds invest than either Acquired Fund currently enjoys. The combined Funds would also realize greater economies of scale. The larger, combined Funds also offer the potential benefit of increased investment opportunities, more diversified portfolios of securities and improved trading efficiency. · Performance.The Acquiring Funds generally have performed better than the corresponding Acquired Funds.In Proposal 1, during calendar year 2012 the Franklin Templeton Fund returned 22.06% and 22.35% for Class A shares and Class B shares, respectively.By comparison, over the same time frame, the M&G Fund returned 14.76% and 14.92% for Class A shares and Class B shares, respectively.In Proposal 2, during calendar year 2012 the S&P Dividend Fund returned 12.81% and 12.93% for Class A shares and Class B shares, respectively.By comparison, over the same time frame, the Dow Dividend Fund returned 11.49% and 11.57% for Class A shares and Class B shares, respectively.For the five years ended December 31, 2012, the S&P Dividend Fund returned 6.52% and 6.76% for Class A shares and Class B shares, respectively.By comparison, over the same time frame, the Dow Dividend Fund returned -4.26% and -4.11% for Class A shares and Class B shares, respectively. · Investment Adviser, Sub-Advisers and Other Service Providers.Each Acquired Fund will retain the same investment adviser and other service providers under the Reorganizations as it has currently. The investment adviser for the Acquiring Funds, JNAM, is the same as for the Acquired Funds. In Proposal 1, the sub-adviser for the Acquired Fund, M&G Investment Management Limited, will be replaced with the sub-adviser for the Acquiring Fund, Templeton Global Advisors Limited.In Proposal 2, the sub-adviser for the Acquired Fund, Mellon Capital Management Corporation, is also the sub-adviser for the Acquiring Fund in conjunction with a second sub-adviser, Standard & Poor’s Investment Advisory Services, LLC.See “Comparison of Investment Adviser and Sub-Adviser” for each Proposal.The custodian for the Acquiring Funds, Mellon Trust of New England, N.A., is the same as for the Acquired Funds and will remain the same after the Reorganization. The transfer agent for the Acquiring Funds, is the same as for the Acquired Funds and will remain the same after the Reorganization. The distributor for shares of the Acquiring Funds, Jackson National Life Distributors LLC, is the same as for the Acquired Funds and will remain the same after the Reorganization. 24 · Tax-Free Reorganization.The Reorganizations will have no tax effect on Contract owners or others with beneficial interests in the Acquired Funds. · Costs of Reorganization.The expenses of the Reorganizations, exceptlegal fees incurred in connection with the analysis under the Code of the taxability of this transaction and the preparation of the tax opinion,will be borne by JNAM, and no sales or other charges will be imposed in connection with the Reorganizations. In summary, in determining whether to recommend approval of each Reorganization, the respective Board considered factors including (1) the terms and conditions of the Reorganization and whether the Reorganization would result in dilution of shareholders, Contract owners' and plan participants' interests; (2) the compatibility of the Funds' investment objectives, investment strategies and investment restrictions, as well as shareholder services offered by the Funds; (3) the expense ratios and information regarding the fees and expenses of the Funds; (4) the advantages and disadvantages to shareholders, Contract owners and plan participants of having a larger asset base in the combined Funds; (5) the relative historical performance of the Funds; (6) the management of the Funds; (7) the federal tax consequences of the Reorganization; and (8) the costs of the Reorganization. The Board also considered that the Acquired Funds were likely to remain relatively small and encounter continuing difficulties in attracting assets as well as possible alternatives to the Reorganization. For the reasons described above, the Fund LLC’s Board of Managers and the Trust’s Board of Trustees, including all of its Disinterested Managers/Trustees, determined that the Reorganizations would be in the best interests of the Acquired Funds, and that the interests of the Acquired Funds’ Contract owners and other investors would not be diluted as a result of effecting the Reorganizations. At the Board meeting held on May 30-31, 2013, each Board voted unanimously to approve the respective proposed Reorganization and recommended its approval by Contract owners and others with beneficial interests in the Acquired Funds. Description of Risk Factors A Fund’s performance may be affected by one or more of the following risks, which are described in detail in Appendix B “More Information on Risk Factors.” Credit risk – The Fund could lose money if the issuer or guarantor of a fixed income security, or the counterparty to a derivatives contract, repurchase agreement or a loan of portfolio securities, is unable or unwilling to make timely principal and/or interest payments, or to otherwise honor its obligations. Currency risk – The Fund’s net asset value (“NAV”) could decline as a result of changes in the exchange rates between foreign currencies and the U.S. dollar.Certain foreign countries may impose restrictions on the ability of issuers of foreign securities to make payment of principal and interest to investors located outside the country, due to blockage of foreign currency exchanges or otherwise. Depositary receipts risk – Depositary receipts, such as ADRs, GDRs and EDRs, may be issued in sponsored or un-sponsored programs.In a sponsored program, a security issuer has made arrangements to have its securities traded in the form of depositary receipts.In an un-sponsored program, the issuer may not be directly involved in the creation of the program.The issuers of un-sponsored depositary receipts are not obligated to disclose information that is, in the United States, considered material. Therefore, there may be less information available regarding these issuers and there may not be a correlation between such information and the market value of the depositary receipts. Depositary receipts involve many of the same risks as direct investments in foreign securities, these risks include: fluctuations in currency exchange rates, which are affected by international balances of payments and other economic and financial conditions; government intervention; speculation; and other factors.With respect to certain foreign countries, there is the possibility of expropriation or nationalization of assets, confiscatory taxation, political and social upheaval, and economic instability. Focus risk –To the extent that the Fund focuses on particular countries, regions, industries, sectors or types of investment from time to time, the Fund may be subject to greater risks of adverse developments in such areas of focus than a fund that invests in a wider variety of countries, regions, industries, sectors or investments. 25 Foreign regulatory risk – The Adviser is an indirect wholly-owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom and is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America. Through its ownership structure, the Adviser has a number of global financial industry affiliated entities. As a result of this structure, and the asset management and financial industry business activities of the Adviser and its affiliates, the Adviser and the Funds may be prohibited or limited in effecting transactions in certain securities. The Adviser and the Funds may encounter trading limitations or restrictions because of aggregation issues or other foreign regulatory requirements. Foreign regulators or foreign laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These foreign regulatory limits may increase the Funds’ expenses and may limit the Funds’ performance. Foreign securities risk – Investments in foreign securities involve risks not typically associated with U.S. investments.These risks include, among others, adverse fluctuations in foreign currency values as well as adverse political, social and economic developments and possible imposition of foreign withholding taxes on income payable on the securities.In addition, there may be less publicly available information and more volatile or less liquid markets and foreign issuers may not be subject to the same accounting, auditing and financial recordkeeping standards and requirements as domestic issuers. Interest rate risk – When interest rates increase, fixed income securities generally will decline in value.Long-term fixed income securities normally have more price volatility than short-term fixed income securities. The value of equity investments, such as utilities and real estate securities, may be sensitive to interest rate changes. Investment style risk – Value stocks may not increase in price if other investors fail to recognize a company’s growth, value or the factors that are expected to increase the price of a security do not occur. In the past, over the long-term, the growth and value stock categories have had similar returns; however, each category sometimes outperforms the other for long periods of time. License termination risk – The licenses from a third party that permit the use by the Fund of intellectual property may be terminated by the licensor, and as a result Fund may lose its ability to use the licensed name or strategy, or receive important data from the licensor. Limited management, trading cost and rebalance risk – Investing according to specific, mechanical criteria applied on a specific date each year may prevent a Fund from responding to market fluctuations or changes in the financial condition or business prospects of the selected companies during the year. Managed portfolio risk – As an actively managed portfolio, the value of the Fund’s investments could decline because the financial condition of an issuer may change (due to such factors as management performance, reduced demand or overall market changes), financial markets may fluctuate or overall prices may decline, or the manager’s investment techniques could fail to achieve the Fund’s investment objective or negatively affect the Fund’s investment performance. Market risk – All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment. Adverse market conditions may be prolonged and may not have the same impact on all types of securities. The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. Non-diversification risk – The Fund is considered non-diversified.As such, the Fund may invest in a limited number of issuers.With a smaller number of different issuers, there is more risk than holding a larger number of issuers, since changes in the financial condition or market status of a single issuer may cause greater fluctuation of total return and share price of a non-diversified portfolio. Regulatory investment limits risk – The U.S. “Federal Securities Laws” may limit the amount a Fund may invest in certain securities.These limits may be Fund specific or they may apply to the Adviser and/or its sub-advisers. As a result of these regulatory limitations under the Federal Securities Laws, and the asset management and financial 26 industry business activities of the Adviser and the sub-advisers and their affiliates, the Adviser, sub-advisers, and the Funds may be prohibited or limited in effecting transactions in certain securities.The Adviser, the sub-advisers, and the Funds may encounter trading limitations or restrictions because of aggregation issues or other regulatory requirements. The Federal Securities Laws may impose position limits on securities held by the Funds, and the Funds may be limited as to which securities they may purchase or sell, as well as, the timing of such purchases or sales. These regulatory investment limits may increase the Funds’ expenses and may limit the Funds’ performance. Federal Income Tax Consequences of the Reorganizations Each Reorganization is intended to qualify for federal income tax purposes as a tax-free reorganization under Section 368(a) of the Internal Revenue Code of 1986, as amended (the “Code”). As a condition to consummation of each Reorganization, the Trust will receive an opinion from K&L Gates LLP (“Counsel”), with respect to the Reorganization and the Funds participating therein and their shareholders, substantially to the effect that, based on the facts and assumptions stated therein as well as certain representations of the Trust and conditioned on the Reorganization’s being completed in accordance with the Plan of Reorganization, for federal income tax purposes: (1) the Reorganization will qualify as a “reorganization” (as defined in Section 368(a)(1) of the Code), and each Fund will be a “party to a reorganization” (within the meaning of Section 368(b) of the Code); (2) neither Fund will recognize any gain or loss on the Reorganization; (3) the Acquired Fund shareholders will not recognize any gain or loss on the exchange of their Acquired Fund Shares for Acquiring Fund Shares; (4) the holding period for and tax basis in the Acquiring Fund Shares that an Acquired Fund shareholder receives pursuant to the Reorganization will include the holding period for, and will be the same as the aggregate tax basis in, the Acquired Fund Shares that the shareholder holds immediately before the Reorganization (provided, with respect to inclusion of the holding period, the shareholder holds the shares as capital assets on the applicable Closing Date); and (5) the Acquiring Fund’s tax basis in each asset the Acquired Fund transfers to it will be the same as the Acquired Fund’s tax basis therein immediately before the Reorganization, and the Acquiring Fund’s holding period for each such asset will include the Acquired Fund’s holding period therefore (except where the Acquiring Fund’s investment activities have the effect of reducing or eliminating an asset’s holding period).Notwithstanding clauses (2) and (5), such opinion may state that no opinion is expressed as to the effect of a Reorganization on the Funds or the Acquired Fund shareholders with respect to any transferred asset as to which any unrealized gain or loss is required to be recognized for federal income tax purposes at the end of a taxable year (or on the termination or transfer thereof) under a mark-to-market system of accounting. Contract owners who had premiums or contributions allocated to the investment divisions of the Separate Accounts as well as others that are invested in Acquired Fund Shares generally will not recognize any gain or loss as a result of the Reorganizations.If an Acquired Fund sells securities before its Reorganization, it may recognize net gains or losses.Any net gains recognized on those sales would increase the amount of any distribution that such an Acquired Fund must make to its shareholders before consummating its Reorganization. As a result of the Reorganizations, each Acquiring Fund will succeed to certain tax attributes of the corresponding Acquired Fund, except that the amount of an Acquired Fund’s accumulated capital loss carryforwards (plus any net capital loss that Acquired Fund sustains during its taxable year ending on the applicable Closing Date and any net unrealized built-in loss it has on that date) that the corresponding Acquiring Fund may use to offset capital gains it recognizes after its Reorganization may be subject to an annual limitation under Sections 382 and 383 of the Code. If a Reorganization fails to meet the requirements of Code Section 368(a)(1), a Separate Account that is invested in shares of the Acquired Fund involved therein could realize a gain or loss on the transaction equal to the difference between its tax basis in those shares and the fair market value of the Acquiring Fund Shares it receives. The Trust has not sought a tax ruling from the Service but instead is acting in reliance on the opinion of Counsel discussed above.That opinion is not binding on the Service or the courts and does not preclude the Service from adopting a contrary position.Contract owners and other investors are urged to consult their tax advisers as to the specific consequences to them of the Reorganizations, including the applicability and effect of state, local, foreign and other taxes. 27 ADDITIONAL INFORMATION ABOUT THE ACQUIRING FUNDS Management of the Trust This section gives you information about the Trust, the Manager and the Advisers for the Acquiring Funds. The Trust The Trust is organized as a Massachusetts business trust and is registered with the SEC as an open-end management investment company.Under Massachusetts law and the Trust’s Declaration of Trust and By-Laws, the management of the business and affairs of the Trust is the responsibility of the Board of Trustees.The Acquiring Funds are series of the Trust. The Adviser Jackson National Asset Management, LLCSM (“JNAM®” or the “Adviser”), 1 Corporate Way, Lansing, Michigan 48951, is the investment adviser to the Trust and provides the Trust with professional investment supervision and management. The Adviser is a wholly owned subsidiary of Jackson National, which is in turn a wholly owned subsidiary of Prudential plc, a publicly traded company incorporated in the United Kingdom.Prudential plc is not affiliated in any manner with Prudential Financial Inc., a company whose principal place of business is in the United States of America.Prudential plc is also the ultimate parent of Curian Capital, LLC, the sponsor of investment companies that are in the same group of investment companies as the Trust and the Fund LLC, M&G Investment Management Limited, PPM America, Inc. and Eastspring Investments (Singapore) Limited. JNAM acts as investment adviser to the Trust pursuant to an Investment Advisory and Management Agreement.The Investment Advisory and Management Agreement continues in effect for each Fund from year to year after its initial two-year term so long as its continuation is approved at least annually by (i) a majority of the Trustees who are not parties to such agreement or interested persons of any such party except in their capacity as Trustees of the Trust, and (ii) the shareholders of the affected Fund or the Board of Trustees.It may be terminated at any time upon 60 days notice by the Adviser, or by a majority vote of the outstanding shares of a Fund with respect to that Fund, and will terminate automatically upon assignment. Additional Funds may be subject to a different agreement.The Investment Advisory and Management Agreement provides that the Adviser shall not be liable for any error of judgment, or for any loss suffered by any Fund in connection with the matters to which the agreement relates, except a loss resulting from willful misfeasance, bad faith or gross negligence on the part of the Adviser in the performance of its obligations and duties, or by reason of its reckless disregard of its obligations and duties under the agreement.As compensation for its services, the Trust pays the Adviser a fee in respect of each Fund as described in that Fund’s Prospectus. The Adviser and the Trust, together with other investment companies of which the Adviser is investment adviser, have been granted an exemption from the SEC that allows the Adviser to hire, replace or terminate unaffiliated sub-advisers with the approval of the Board of Trustees, but without the approval of shareholders.The order allows the Adviser to materially amend a sub-advisory agreement with unaffiliated sub-advisers with the approval of the Board of Trustees, but without shareholder approval.Under the terms of the exemption, if a new sub-adviser is hired by the Adviser, shareholders in the affected Fund will receive information about the new sub-adviser within 90 days of the change.The order allows the Funds to operate more efficiently and with greater flexibility.The Adviser provides the following oversight and evaluation services to the Funds, including, but not limited to the following services: performing initial due diligence on prospective sub-advisers for the Funds; monitoring the performance of sub-advisers; communicating performance expectations to the sub-advisers; and ultimately recommending to the Board of Trustees whether a sub-adviser’s contract should be renewed, modified or terminated. Management Fees As compensation for its services, the Adviser receives a fee from the Trust computed separately for each Acquiring Fund, accrued daily and payable monthly.The fee the Adviser receives from each Acquiring Fund is set forth below as an annual percentage of the net assets of the Acquiring Fund. 28 Acquiring Fund Assets Advisory Fee (Annual Rate Based on Average Net Assets) Franklin Templeton Fund $0 to $300 million $300 to $500 million Over $500 million 0.75% 0.65% 0.60% S&P Dividend Fund $0 to $500 million Over $500 million 0.40% 0.35% The Adviser selects, contracts with and compensates sub-advisers to manage the investment and reinvestment of the assets of the Funds of the Trust. The Adviser monitors the compliance of such sub-advisers with the investment objectives and related policies of each Fund and reviews the performance of such sub-advisers and reports periodically on such performance to the Trustees of the Trust.Under the terms of each of the Sub-Advisory Agreements with the Adviser, the sub-adviser manages the investment and reinvestment of the assets of the assigned Fund, subject to the supervision of the Trustees of the Trust.The sub-adviser formulates a continuous investment program for each such Fund consistent with its investment objectives and policies outlined in its Prospectus.Each sub-adviser, implements such programs by purchases and sales of securities.Each sub-adviser regularly reports to the Adviser and the Trustees of the Trust with respect to the implementation of such programs.As compensation for its services, each sub-adviser receives a fee from the Adviser computed separately for the applicable Fund, stated as an annual percentage of the net assets of such Fund. In addition to the investment advisory fee, each Acquiring Fund pays to JNAM (“Administrator”) an Administrative Fee as an annual percentage of the average daily net assets of the Fund as set forth below. Acquiring Fund Assets Administrative Fee (Annual Rate Based on Average Net Assets) Franklin Templeton Fund All Assets 0.15% S&P Dividend Fund All Assets 0.10% In return for the Administrative Fee, the Administrator provides or procures all necessary administrative functions and services for the operation of the Funds.In addition, the Administrator, at its own expense, arranges for legal (except for litigation expenses and other expenses incurred by the JNL/Franklin Templeton Mutual Shares Fund), audit, fund accounting, custody (except overdraft and interest expense), printing and mailing, a portion of the Chief Compliance Officer costs and all other services necessary for the operation of each Fund.Each Fund is responsible for trading expenses including brokerage commissions, interest and taxes, and other non-operating expenses.Each Fund is also responsible for registration fees, licensing costs, a portion of the Chief Compliance Officer costs, directors and officers insurance, the fees and expenses of the disinterested Trustees and of independent legal counsel to the disinterested Trustees. The Sub-Advisers Each Acquiring Fund’s investments are selected by one or more sub-advisers.The following table describes each Acquiring Fund’s sub-adviser(s), portfolio managers and each portfolio manager’s business experience.Information about the portfolio managers’ compensation, other accounts they manage and their ownership of securities of the Acquiring Funds is available in the Trust’s Statement of Additional Information dated April 29, 2013. Acquiring Fund Sub-Adviser & Portfolio Managers Business Experience Franklin Templeton Templeton Global Advisors Limited The Fund is managed on a team basis. Norm Boersma, CFA (President and Director of Global 29 Fund Lyford Cay Nassau, Bahamas Portfolio Managers Norm Boersma, CFA Tucker Scott, CFA Lisa F. Myers, CFA Advisors)has been a manager of the Fund since March 2011.Mr. Boersma is the chief investment officer of Templeton Global Equity Group (TGEG) and president of Templeton Global Advisors Limited. He is also lead portfolio manager for Templeton Growth Fund and Templeton Growth (Euro) Fund and related strategies, as well as co-portfolio manager for Templeton World Fund and associated funds.Mr. Boersma has over 26 years of experience in the investment industry. He joined the Templeton organization in 1991, and previously served as TGEG's director of research from 2000 to mid-2003, director of portfolio management from 2003 through 2007, and again as director of research from December 2007 to December 2010. After working in the Toronto office for much of his career, Mr. Boersma transitioned to Nassau, Bahamas, in 2011 to take on the role of lead portfolio manager on the group's flagship fund, Templeton Growth Fund. In 2012, he was named CIO of TGEG.Mr. Boersma holds a B.A. in economics and political science from York University and an M.B.A. from the University of Toronto. He is a Chartered Financial Analyst (CFA) Charterholder and past treasurer and director of the Toronto Society of Financial Analysts. Tucker Scott, CFA (Executive Vice President) has been a manager of the Fund since October 2007.Mr. Scott is an executive vice president, joined the Templeton organization in 1996 and currently has responsibility for institutional and retail accounts. Mr. Scott is the lead portfolio manager of Templeton Foreign Fund and a co-manager of Templeton World Fund. He has global research responsibility for the diversified financials and capital markets industries.Mr. Scott holds a B.A. in history from the University of Virginia and an M.B.A. from the Amos Tuck School of Business at Dartmouth College. Mr. Scott is a Chartered Financial Analyst (CFA) Charterholder and member of the CFA Institute. Lisa F. Myers, CFA (Executive Vice President of Global Advisors) has been a manager of the Fund since its inception and joined the Templeton organization in 1996. Ms. Myers is the lead equity portfolio manager of Templeton Growth Fund and Templeton Global Income Fund in Canada. She is also the lead portfolio manager of Templeton Global Balanced Fund and the Templeton Global Income Fund, and is a co-portfolio manager of Templeton World Fund. Ms. Myers also manages institutional separate accounts with global mandates. She is the coordinator of the global consumer team and has direct research responsibility for the global retail, textile and apparel industries.Ms. Myers earned her B.A. from the University of Pennsylvania, where she is currently on the Executive Board of The Penn Fund, and is the chairperson of Penn's Secondary School Committee for The Bahamas. She was awarded her J.D. from Georgetown University, where she also taught legal research and writing. Ms. Myers is a Chartered Financial Analyst (CFA) Charterholder and is a member of the CFA Institute S&P Dividend Fund Standard & Poor’s In October 2011, Erin Gibbs was appointed Equity Chief 30 Investment Advisory Services LLC (“SPIAS”) 55 Water Street New York, NY 10041 Portfolio Managers Erin Gibbs William Charles Bassignani Investment Officer, SPIAS andDirector, Quantitative Portfolio Research Global Market Intelligence for S&P Capital IQ. As Director, Ms Gibbs is responsible for developing the advisory business in the United States and for quantitative portfolio research.Prior to that, Ms Gibbs was Director, ClariFI group for S&P Capital IQ from May 2006 to September 2011. Ms Gibbs earned a bachelor’s degree in International Management with a focus in Finance from Pace University. She has also completed level 3 of the CMT certification program and completed additional courses at the Courant Institute of New York University. In December 2011, William Charles Bassignani was appointed President, Chief Investment Officer & Asset Allocation Manager for SPIAS. Mr. Bassignani is primarily responsible for driving the asset allocation recommendations for SPIAS. In addition, Mr. Bassignani is currently Managing Director, Head of Analytical Model Development for Market Credit and Risk Strategies since March 2010 for Standard & Poor’s Securities Evaluations, Inc. From March 2008 to March 2010, Mr. Bassignani was Managing Director, Head of Analytical Model Development, Market Credit and Risk Strategies for Standard & Poor’s. Prior to that, Mr. Bassignani was Managing Director of Quantitative Model Development for the Quantitative Analytics Research Group for Standard & Poor’s Ratings Services from August 2002 to March 2008. Mr. Bassignani earned his Masters in Business Administration and a BA in International Relations and Economics (Political Science) from Boston University. Mellon Capital Management Corporation 50 Fremont Street Suite 3900 San Francisco, CA 94105 Portfolio Managers Karen Q. Wong, CFA Richard A. Brown, CFA Thomas Durante, CFA Karen Q. Wong, CFA is a Managing Director, Head of Equity Portfolio Management at Mellon Capital.Ms. Wong has been a manager of the Fund since its inception.Ms. Wong joined Mellon Capital in 2000 as an associate portfolio manager.In 2001 she was promoted to a senior associate, in 2003 to an assistant vice president, in 2004 to a vice president and in 2006 to a director.Ms. Wong heads a team of portfolio managers covering domestic and international passive equity funds.Ms. Wong holds a M.B.A. from San Francisco State University.Ms. Wong has 14 years of investment experience.Ms. Wong is a member of the CFA Institute and the CFA Society of San Francisco. Richard A. Brown, CFA, has been a Director, Equity Portfolio Management at Mellon Capital since 2002.Mr. Brown holds an M.B.A. from California State University at Hayward.Mr. Brown joined Mellon Capital in 1995 as senior associate portfolio manager, was promoted to Vice President in 1998, and to his current position in 2002.Mr. Brown heads a team of portfolio managers covering domestic and international passive equity funds.Mr. Brown has 17 years of investment experience. Mr. Brown is a member of CFA Institute, formerly the Association for Investment Management and Research, and the CFA Society of San Francisco.Mr. Brown has been a manager of the Fund since its inception. Thomas Durante, CFA, has been a Director, Equity Portfolio Management at Mellon Capital since 2000.Mr. Durante holds 31 a B.A. degree from Fairfield University in Accounting.Mr. Durante has 30 years of investment experience, and 13 years at Mellon Capital Management.Mr. Durante heads a team of portfolio managers covering domestic and international index portfolios.He is responsible for the refinement and implementation of the equity portfolio manager process.Prior to joining Mellon Equity Associates, LLP, he worked in the fund accounting department for Dreyfus.Mr. Durante is a member of the CFA Institute and the CFA Society of Pittsburgh.Mr. Durante has been a manager of the Fund since 2010. Additional Information Classes of Shares The Trust has adopted a multi-class plan pursuant to Rule 18f-3 under the 1940 Act.Under the multi-class plan, each Acquiring Fund has two classes of shares, Class A and Class B.The Class A shares and Class B shares of each Acquiring Fund represent interests in the same portfolio of securities, and will be substantially the same except for “class expenses.”The expenses of each Acquiring Fund will be borne by each Class of shares based on the net assets of the Fund attributable to each Class, except that class expenses will be allocated to each Class.“Class expenses” will include any distribution or administrative or service expense allocable to the appropriate Class and any other expense that JNAM determines, subject to ratification or approval by the Board, to be properly allocable to that Class, including: (i) printing and postage expenses related to preparing and distributing to the shareholders of a particular Class (or Contract owners funded by shares of such Class) materials such as Prospectuses, shareholder reports and (ii) professional fees relating solely to one Class. Distribution Arrangements The Trust has adopted, in accord with the provisions of Rule 12b-1 under the 1940 Act, a Distribution Plan (“Plan”).The Board of Trustees, including all of the Independent Trustees, must approve, at least annually, the continuation of the Plan.Under the Plan, each Fund will pay a Rule 12b-1 fee at an annual rate of up to 0.20% of the Fund’s average daily net assets attributed to Class A interests, to be used to pay or reimburse distribution and administrative or other service expenses with respect to Class A interests.Jackson National Life Distributors LLC (the “Distributor”), as principal underwriter, to the extent consistent with existing law and the Plan, may use the Rule 12b-1 fee to reimburse fees or to compensate broker-dealers, administrators, or others for providing distribution, administrative or other services. The Distributor also has the following relationships with the sub-advisers and their affiliates.The Distributor receives payments from certain of the sub-advisers to assist in defraying the costs of certain promotional and marketing meetings in which they participate.The amounts paid depend on the nature of the meetings, the number of meetings attended, the costs expected to be incurred, and the level of the sub-adviser’s participation.A brokerage affiliate of the Distributor participates in the sales of shares of retail mutual funds advised by certain of the sub-advisers and receives selling and other compensation from them in connection with those activities, as described in the prospectus or statement of additional information for those funds.In addition, the Distributor acts as distributor of the Contracts issued by the Insurance Companies. Payments to Financial Intermediaries Only Separate Accounts, registered investment companies, and qualified and certain non-qualified plans of the Insurance Companies may purchase shares of the Acquiring Funds.If an investor invests in the Fund under a Contract or a plan that offers a Contract as a plan option through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and the salesperson to recommend the Fund over another investment. 32 Investment in Trust Shares Shares of the Trust are currently sold to Separate Accounts of the Insurance Companies to fund the benefits under certain Contracts; to qualified and certain unqualified retirement plans; and to other regulated investment companies that in turn are sold to Separate Accounts.The Separate Accounts, through their various sub-accounts, invest in designated Funds and purchase and redeem the shares of the Funds at their NAV. There is no sales charge. Shares of the Acquiring Funds are not available to the general public directly.The Acquiring Funds are managed by sub-advisers who also may manage publicly available mutual funds having similar names and investment objectives.While the Acquiring Funds may be similar to, and may in fact be modeled after, publicly available mutual funds, purchasers should understand that the Acquiring Funds are not otherwise directly related to any publicly available mutual fund.Consequently, the investment performance of publicly available mutual funds and any corresponding Acquiring Fund may differ substantially. The NAV per share of each Acquiring Fund is determined by the Adviser at the close of regular trading on the New York Stock Exchange (normally 4:00 p.m., Eastern time) each day that the New York Stock Exchange is open.Calculations of the NAV per share of each Acquiring Fund may be suspended by the Trust’s Board of Trustees.The NAV per share is calculated by adding the value of all securities and other assets of a Fund, deducting its liabilities, and dividing by the number of shares outstanding.Generally, the value of exchange-listed or -traded securities is based on their respective market prices, bonds are valued based on prices provided by an independent pricing service and short-term debt securities are valued at amortized cost, which approximates market value. The Board of Trustees has adopted procedures pursuant to which the Adviser may determine, subject to Board verification, the “fair value” of a security for which a current market price is not available or the current market price is considered unreliable or inaccurate.Under these procedures, in general the “fair value” of a security shall be the amount, determined by the Adviser in good faith that the owner of such security might reasonably expect to receive upon its current sale. The Board of Trustees has established a pricing committee to review fair value determinations.The pricing committee will also review restricted and illiquid security values, securities and assets for which a current market price is not readily available, and securities and assets for which there is reason to believe that the most recent market price does not accurately reflect current value (e.g., disorderly market transactions) and determine/review fair values pursuant to the “Pricing Policies and Procedures” adopted by the Board of Trustees of the Trust. An Acquiring Fund may invest in securities primarily listed on foreign exchanges and that trade on days when the Acquiring Fund does not price its shares.As a result, an Acquiring Fund’s NAV may change on days when shareholders are not able to purchase or redeem the Acquiring Fund’s shares. Because the calculation of an Acquiring Fund’s NAV does not take place contemporaneously with the determination of the closing prices of the majority of foreign portfolio securities used in the calculation, there exists a risk that the value of foreign portfolio securities will change after the close of the exchange on which they are traded, but before calculation of the Acquiring Fund’s NAV (“time-zone arbitrage”).Accordingly, the Trust’s procedures for pricing of portfolio securities also authorize the Adviser, subject to verification by the Trustees, to determine the “fair value” of such foreign securities for purposes of calculating an Acquiring Fund’s NAV.When fair valuing such foreign securities, the Adviser will adjust the closing prices of all foreign securities held in any Acquiring Fund’s portfolio, based upon an adjustment factor for each such security provided by an independent pricing service, in order to reflect the “fair value” of such securities for purposes of determining an Acquiring Fund’s NAV.When fair-value pricing is employed, the foreign securities prices used to calculate an Acquiring Fund’s NAV may differ from quoted or published prices for the same securities. These procedures seek to minimize the opportunities for time zone arbitrage in Acquiring Funds that invest all or substantial portions of their assets in foreign securities, thereby seeking to make those Funds significantly less attractive to “market timers” and other investors who might seek to profit from time zone arbitrage and seeking to reduce the potential for harm to other Fund investors resulting from such practices.However, these procedures may not completely eliminate opportunities for time zone arbitrage, because it is not possible to predict in all circumstances whether post-closing events will have a significant impact on securities prices. 33 All investments in the Trust are credited to the shareholder’s account in the form of full and fractional shares of the designated Fund (rounded to the nearest 1/1000 of a share).The Trust does not issue share certificates. “Market Timing” Policy The interests of the Acquiring Fund’s long-term shareholders may be adversely affected by certain short-term trading activity by other Contract owners invested in the Separate Accounts.Such short-term trading activity, when excessive, has the potential to interfere with efficient portfolio management, generate transaction and other costs, dilute the value of Acquiring Fund shares held by long-term shareholders and have other adverse effects on the Acquiring Fund.This type of excessive short-term trading activity is referred to herein as “market timing.”The Acquiring Funds are not intended as vehicles for market timing.The Board of Trustees has adopted the policies and procedures set forth below with respect to frequent trading of Acquiring Fund shares. The Acquiring Funds, directly and through its service providers, and the insurance company and qualified retirement plan service providers (collectively, “service providers”) with the cooperation of the insurance companies takes various steps designed to deter and curtail market timing. For example, regarding round trip transfers, redemptions by a shareholder from a sub-account investing in an Acquiring Fund is permitted; however, once a complete or partial redemption has been made from a sub-account that invests in an Acquiring Fund, through a sub-account transfer, shareholders will not be permitted to transfer any value back into that sub-account (and corresponding Acquiring Fund) within fifteen (15) calendar days of the redemption. We will treat as short-term trading activity any transfer that is requested into a sub-account that was previously redeemed within the previous fifteen (15) calendar days, whether the transfer was requested by the shareholders or a third party authorized by the shareholder. In addition to identifying any potentially disruptive trading activity, the Acquiring Funds’ Board of Trustees has adopted a policy of “fair value” pricing to discourage investors from engaging in market timing or other excessive trading strategies for Acquiring Funds.The Funds’ “fair value” pricing policy applies to all Funds where a significant event has occurred.The Acquiring Funds’ “fair value” pricing policy is described under “Investment in Trust Shares” above. The practices and policies described above are intended to deter and curtail market timing in the Acquiring Funds.However, there can be no assurance that these policies, together with those of the Insurance Companies, and any other insurance company that may invest in the Acquiring Funds in the future, will be totally effective in this regard. Share Redemption Investors redeem shares to make benefit or withdrawal payments under the terms of the Contracts or other arrangements.Redemptions typically are processed on any day on which the Trust and New York Stock Exchange are open for business and are effected at net asset value next determined after the redemption order, in proper form, is received by the Trust’s transfer agent. The Trust may suspend the right of redemption only under the following unusual circumstances: · When the New York Stock Exchange is closed (other than weekends and holidays) or trading is restricted; · When an emergency exists, making disposal of portfolio securities or the valuation of net assets not reasonably practicable; or · During any period when the SEC has by order permitted a suspension of redemption for the protection of shareholders. Tax Status Each Acquiring Fund intends to qualify as a “Regulated Investment Company” under Subchapter M of the Code.Each Acquiring Fund intends to distribute all its net investment income and net capital gains to shareholders and, therefore, will not be required to pay any federal income or excise taxes.The interests in each Acquiring Fund are owned by one or more Separate Accounts that hold such interests pursuant to Contracts and by various funds of 34 the Trust and Curian Variable Series Trust, which are regulated investment companies under Subchapter M of the Code, by qualified and certain non-qualified pension plans and by Jackson National. Each Acquiring Fund is treated as a separate corporation for purposes of the Code.Therefore, the assets, income, and distributions of each Acquiring Fund are considered separately for purposes of determining whether or not the Acquiring Fund qualifies as a regulated investment company. Because the shareholders of each Acquiring Fund are Separate Accounts of variable insurance contracts, qualified and unqualified retirement plans, there are no tax consequences to those shareholders for buying, holding, exchanging and selling shares of the Acquiring Funds.Distributions from the Acquiring Funds are not taxable to those shareholders.However, owners of Contracts should consult the applicable Separate Account Prospectus for more detailed information on tax issues related to the Contracts. The Acquiring Funds intend to comply with the diversification requirements currently imposed by the Code and U.S. Treasury regulations thereunder, on separate accounts of insurance companies as a condition of maintaining the tax deferred status of the Contracts issued by Separate Accounts.The Sub-Advisory Agreements require the Acquiring Funds to be operated in compliance with these diversification requirements.The sub-advisers may depart from the investment strategy of an Acquiring Fund only to the extent necessary to meet these diversification requirements. FINANCIAL HIGHLIGHTS The following table provides selected per share data for one share of each Acquiring Fund.The information does not reflect any charges imposed under a Contract.If charges imposed under a variable contract were reflected, the returns would be lower.You should refer to the appropriate Contract prospectus regarding such charges. The annual information below has been derived from financial statements audited by KPMG LLP, an independent registered public accounting firm, and should be read in conjunction with the financial statements and notes thereto, together with the report of KPMG LLP thereon, in the Annual Report. 35 JNL Series Trust Financial Highlights For a Share Outstanding Increase (Decrease) from Investment Operations(a) Distributions from Supplemental Data Ratios(b) Period Ended Net Asset Value, Beginning of Period Net Investment Income (Loss) Net Realized & Unrealized Gains (Losses) Total from Investment Operations Net Investment Income Net Realized Gains on Investment Transactions Net Asset Value, End of Period Total Return(c) Net Assets, End of Period (in thousands) Portfolio Turnover(d) Net Expenses to Average Net Assets Total Expenses to Average Net Assets Net Investment Income (Loss) to Average Net Assets JNL/Franklin Templeton Global Growth Fund Class A 12/31/2012 ) – 15 12/31/2011 ) ) ) – ) 18 12/31/2010 ) – 5 12/31/2009 ) – 5 12/31/2008 ) ) )(e) )(e) ) 11 Class B 12/31/2012 ) – 15 12/31/2011 ) ) ) – ) 18 12/31/2010 ) – 5 12/31/2009 ) – 5 12/31/2008 ) ) )(e) )(e) ) 11 JNL/M&G Global Leaders Fund Class A 12/31/2012 ) ) 50 12/31/2011 ) 12/31/2010 ) ) 47 12/31/2009 ) – 39 12/31/2008 * ) ) ) – ) 34 Class B 12/31/2012 ) ) 50 12/31/2011 ) 12/31/2010 ) ) 47 12/31/2009 ) – 39 12/31/2008 * ) ) ) – ) 84 34 JNL/S&P Dividend Income & Growth Fund Class A 12/31/2012 $ ) $ ) $ % $ 55
